This document contains some
                           pages that are of poor quality
    DATE:MAY 21.2015       at the time of imaging.



    RE: MariON FOR LEAVE TO FILE WRIT OF MANDAMUS AND WRIT OF MANDAMUS IN TRIAL
        r.AUSE N0.809892-B AND WR-5S.762-l0.



    DEAR r.LERK,
      CAN YOU PLEASE PILE TATS DOCUMENT AND PRESENT THEM TO THE COURT FOR THEIR
    CONSIDRRATION.
      ALSO I HAVE PLACED A STAMPED ENVELOPE WITH THIS T.EETER CAN YOU PLEASE'IN-
    FORM ME OF THE DATE YOU RECEIVED AND FILE SAID DQr.UMENTS-

    C-C.F.
f


                                                              1•'
                                                             J ,c;EPH   NES
                            RECEIVED IN                      h 901768-r.ONNALLY   UNIT
                       COURT OF CRIMINAL APPEALS            ~~~99FM 632
                                                             KENEDY,TX. 7Rll9
                             MAY 26 2015

                           Abel Acosta, Clerk
                              TRIAL CAUSE N0.809892-B
                              WR-55,762-10

JOSEPH BARNARD HINES,                        §
           RELATOR
v.                                           § IN THE COURT OF CRIMINAL APPEALS

CHRIS DANIEL,HARRIS COUNTY
DISTRICT CLERK,                              §
                RESPONDENT


               MOTION FOR LEAVE TO FILE WRIT OF MANDAMUS

TO THE HONORABLE JUDGE ( S) OF SAID COURT: .

     Comes.now.~OSEPH      RARNARn HINES.Relator.in oro se.and files this

motion for leave to file writ of mandamus and.request for such
motion to be      grante~     as Relator will show·as follows:

                                            I-
     Relator filed his aoolicat;on for writ of habeas corous on April
14.2014. Once the COfTRT OF CRIMINAL APPEALS reca;ued such appli-
cation Relator filed a motion to hold in abeyance which was gran~J
by the c.c.A. on 9/30/14,but eight day later the c.c.A. dismissed
Relator's application          with~ut    written order.pursuant to TEX.CODR
CRIM.PROC~ART. ·ll.07.sec.4(a)-f~l               on 10/08/14. Re~ator then filed
a motion to reconsider with the C.C.A- .whir.h was granted on 4-1-15
which granted Relator permission to supplement his                       application,~.

giving him a daedline of Mayl,2015. Relator filed his supple-
ment! writ of habeas corpus grounds on APRTL 14.?015 with the dis.-
trict court of harris county[l80th]               .see.Ex-nr.~uPPLEMEN'T'AL     WRIT OF
HABEAS CORPUS WITH MEMORANDUMl. Relator also since a letter to the
c.r.A. informing the clerk that such deadline had been met-Ree.
EX-B[Relator'S LETTER TO C.C.A.] •         R~,lator   notice that his leading
actual innocent ground was not placed into t·he supp 1 ementrll writ
and he immediately supplemented the supplemental writ the next
day on APRIL 15,2015,where he had ln nays left to file.see.EX-C
[THE SUPPLEMENT GROUND ']'() THE SfTPPT.EMRl\l'l'.lH. WRT'T' OF HARRAS CORPUS WJ'T'H MEMOR-
ANDTTMl.   Although Relator requested from the district clerk if its
office had received the applications he was                    provid~d     with no re-
sponse.see.Ex-DrRET.ATOR'S T.ETTER TO DIS'T'RTCT CT.RRKl. Relator contacted
the mailroom supervisor of his nni t rf'ONNAT.T.vl about the packages
he mailed out to the      h~rris     rounty district clerk on the dates
s~nted     in the attached memorannums ann applications of writ of
haheas corpus' through the unit request form and                  h~   was instru-
cten the packages were mailed out. see. EX-E r 1"()1\lNAT.T.V UNI'T' MATT.RnnM
REQUEST FORM 1 •
   Thirtv-fiver35l day has pass since the filing of Relator's
supplemental applications has been filen and the State fail to
answer within 15 days,and the trial court failen to answer                    with~n

20 days,and the district clerk           ha~   not forwarden the rerords        ~o

the CJ'.A     has it's duty      instructs.'T'RXf'OliH•~   CRIM.PROC.ART- 11.07"5<=-c..
:H c ) -
   Relator has exhausten his remedies nnd has no other adequate
remedy at law and the      ac~    sought"to be comoellen·is            mini~teri~l.

nor 'discretionary in nature. 'T'        C-e:p    art- 11 07 sec-3fc).
                   \

                           FRAYER FOR RELIEF

   WHEREFORE,Relator respectfully prays the Court grants his                   ~dt­

ion for leave for writ of mandamus and compel Respondent to imme-
diately transmit the supplemental applications for writ of haheas
corpus. memorannnm. and exh i hi t-.s.
executed on 5/22/15.
                        CERTIFICATE OF SERVTr.P.

 !,JOSEPH BARNARD    HINP.~.hereby        cer~ify    that a true and correct
coo~   of this motion for leave       ~o    file    wri~     of mandamus with
app1.ication for wri 1;: of   mr~ndam11.R   was mailed        b~   U.S- P S   to~

THE CLERK OF THE COURT OF       r.RTM~NAL     APPEAL~        ~t   P-O-BOX 12308.
CAPITOL ·STATION', AUSTIN, TP.X AS 7A71 1     ~ann     ~o! PHRT    s DANTP.T-HARRIS:
COUNTY DISTRICT CLERK at.p.o ROX 4n"ll .HOTTSTQN,TX.77210-4nSlon
5/22/15.
executen on 5/21./.15

                                                        B. HINP.S
                                             ---=~-...,EPH
                                                #901768-CONNALLY'UNIT
                                               .8.99 FM 632
                                                KP.NEDV.TX.· 78119




                                      3
                                   TRIALR CAUSE N0.809892-B
                                   WR-55,762-10


JOSEPH BARNARD HINES.
            RET.A'T'OR
v.                                                ~    IN THE COURT   0~   r.RTMINAL APPRALS
CHRIS DANIEL/DISTRICT CLERK OF
HARRIS r.OflN'l'Y,
                         RR.~PONnF.NT




                                        PROPOSR ORnRR

     Qn   this day,carne On tO be hearn thP foregoing Relator's motion for le;:me
to file writ of mandamus and it appears to the court that the same should be:


GRANTED


      IT IS THEREFORE ORDERED that the district clerk of harris county shall im-
mediately transmit to the COURT OF CRIMINAL APPEALS Documents fi!ed unner the
above cause a.R supplemental writ of habeas corpus.

SIGNED on this-----day of--------- , 20-··- -.




                                                      PRESIDING JUDGE




                                              4
                            TRAIL CAUSE N0-809~92-B
                            WR-">'),762-10

JOSEPH BARNARD HINES                         §
           RELATOR

"-                                           § IN THE COURT OF CRIMINAL APPEALS

C.HRIS DANIEL.HARRIS C.OUNTY DISTRirT
CLERK.                                       §
                      RESPONDENT


              ORIGINAL APPLICATION FOR WRIT OF MANDAMUS

TO THE HONORABLE ,JUDGE ( S) OF SAID COURT OF . CRIMINAL   APPEALS~


  Comes now,JOSEPH BARNARD HTNES, Relator- in pro se. in the above-
styled and numbered cause of action and files this oriainal ann-
lication for writ of mandamus pursuant to article 11.07 ~ection 3
(c) of the Texas Code of Criminal Procenure.and would show the
court the followina:

                                            I.
     Relator is an offender incarcerated in the TEYAS-DEPARTMENT OF
CRIMINAL JTTSTICE.-WHO CAN BE LOCATED            ~T   R99 FM 632,KENRDY,TX-78llQ


                                         TI.
     Relator haR exhausted his      re~edies      ann has no other aneauate
remedv at law and the       a~t   souaht to be compelled is ministerial
not discretionary in nature. T-C.C.P- art-                 ll.07sec-3(c) requires
Resnondent to immeniatelv transmit to the COURT OF CRIMINAL APP-
EALS a coov of the aoplication for writ of habeas coronR.anv ans-
wer filed.and a certificate recitina the date 1100n which that
findina was made,if the convictina court decides that there are
no isRues to be resolved.
     Relator contends that he filed his aonlication for writ of ha-
be~s   corous on APRIL 14.?014. Once the rOURT OF CRIMINAL APPRALS
[C-C-A. 1 received such aoplication Relator filed a motion to holn
in abevance which was oranted by the c.c.A                 on 9-":l0-14,bnt eiqht
days later the C.C.A        dismissed        Relator's     appli~ation   without
written order.oursuant to TEX.CODE CRIM-PROC.ART.ll 07,sec-4


                                        1
(a)(c) on 10-8-14- Relator then·filed a motion to reconsider
with the C.C.A- which was granted·on 4-1-15-which qranted Relator
permiRsion to supplement his application,qivinq him a deadline of
MAY 1,201S. Relator filed his                 supplemental~writ   of habeas corpus
grounds on APRIL 1412015 with the district court of harris county
[ l80th] • see 1 EX-A fSUPPLEMENTAL WRIT OF HABEAS CQRPUS WITH MEMORANDUM].
 Relator also sent a letter to the c.c.A. informinq the clerk                          tha~

such deadline had been met.see.Ex-srHELATOR'S LETTER TO c.c.A. t                    Re-
lator notice that his leadinq actual innocent ground was not
placed into the supnlemental writ and he immediately suoplemented
the supplemental writ of habeas corous the next dav o'n;
                                                    ··;'
                                                         ~APRIL 151       "•   .

2015.where he had 16 days left to file.see,EX-C[ THE SUPPLEMENT··                     ::,-·



GROUND TO THE SUPPLEMENTAL WRIT. OF HABEAS CORPUS. WITH MEMORANDUM 1• A1 tho-'-
uqh .Relator requested ·from the district clerk if it's office had
received the supplemental application.he was provided with no
resoonse. see EX-n r RELATOR'S LETTER TO DISTRTC"T CLERK] • Relator con-
                1


tacted the mailroom supervisor of his unit[CONNALLYlabout the
packaqes he mailed out to the.harris countV district clerk on the
dates stated in the application for writ of habeas cornus' and
memorandums'fSUPP~EMENTAL'S] throuqh the unit ~equest form and he

was informed the         packa~es·were         mailed out.see,EX-F.[CONNALYUNIT
MAILW'OM REOIJEST FORM].
  Thirty-five[35l days has·pass since the filino of·Relator's supplemental
appl i r.ations has been·. filed and the State failed to answer within 15 davs, and
the trial court failed to answer within 29 days1and the district clerk has not
forwarded the records to     the    C.C~A-·   has it's duty instructs.TEX CODE CRIM.
PROC.ART. 11.07 Rec.3( c).

                                   PRAYER FOR RELIEF
  WHF.REFORE.Relator resoectfully pravs the Court qrants his motion for            le~ve

for writ of mandamus and· compel .Respondent to immediately transmit the supple-
mental applications for writ of habeas corpus,memorandums,and exhibits.
executed on   5-22~15.



                                                .TOSEPH
                                                CONNALLY'UNIT
                                               899 F'M 632



                                      2
                                                                         .·.·:~·                         TRIAL CAUSE     ~0-809892-B

                         WR-"i5,762-10


                         AFFIDAVIT


  !,JOSEPH BARNARD HINES,SWEAR UNDER OATH THAT THF. FACTS AND ALLF.GATIONS IN
THE ABOVE APPLICATIONS FOR WRIT OF MANDAMUS ARE TRUE   AN




                        UNSWORN DECLARATION

  I.JOSEPR BARNARD HINES;IS PRESENTLY INCARCERATEn IN T.D.C.J.-TD
AT THE CONNALLY UNIT, AND SWEAR UNDER THE PENALTY OF PER.TURY THAT THIS STATEMENT'
IS TRTTE AND CORRECT-




                                     4
                             TRIAL CAIJSE N0~809892-B
                             WR-5S.762-l0


JOSEPH BARNARD HINES,                        §
            RELATOR
v.                                           § IN   ~HE   COURT OF CRTMINAL APPEALS

r.HRIS DANIEL.DISTRICT CLERK OF
HARRIS COTTNTY,                              §
                 RESPONDENT



                               PROPOSE ORDER

On this dav.came on to be heard the'foreaoino Relator's orioinal aoolication
of writ of mandamus and it appears to the r.ourt that the same should be~


GRANTED

     IT IS THEREFORE ORDERED,that 'the district clerk shall. immediately transmit
to the court of criminal apneals the supplemental applir.ations for writ of
habeas corpus,memorandums,andexhihits filed in the above cause-

 SIGNED ON THIS
                  -----DAY OP------------- ,20




                                       PRESIDING JUDGE
                                                                                      (




                                   5
                 COURT OF CRIMINAL APPEALS OF TEXAS
              APPLICATION FOR A \VRIT OF HABEAS CORPUS
            SEEKING RELIEF FROM FINAL FELONY CONVJCTION
           UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07

                                     INSTRl1CTIONS

L    You must usc the complete form, which begins on the following page, to file an
     .application for a wdt of habeas coqms seeking t~clief from a final felony conviction
     under Article 1 1.07 of the Code of Criminal Procedure. (This form is not for death-
     penalty cases, probated.sentenccs which have not been revoked, or misdemeanors.)

2.   The district clerk of the county in which yQu wer·e convicted will make this form
     available to you, on request, without chat·ge.

3.   You must file the entire writ application fonu, including those ~ect:ions that do not
     apply to you. If any pages are missing from the fonn, or if the questions have been
     renumbe1·ed or omitted, );our entire application may be dismissed as non-compliant.

4.   Vou must make a separate application on a separate fonn fm· each _judgment of
     conviction you seek relief from. Even if the judgments were entered in the same
     court on the same day, you must malH:', a separate application for each one.

5.   Answer e\et·y item that applies (o you on the form. Do not attach any additional
     pages for any item.

6.   You must include all grounds for relief on the applicatioJi form as pt·ovided by the
     instmctions unde:· item 17. You must also briefly summarize the facts of your claim
     on the applicatioiiform as pmvided by the instmctions under item 17. Each ground
     shall begin oi:'t ~t new page! and the recitation of the facts suppot~ting the gt·ound shall
     be no hmg(•r than the rwo pages provided for the claim in the fonn.

7.   Legal citations and arguments ma:--· be made in a separate memorandum that
     complies with Texas Rule of Appellate Pn~cedure 73 and does not exceed 15,000
     words if computer-genera:ted or 50 pages if not.

8.   You must verify the applic.ation hy signing either the Oath Belorc 'iotary Public or
     the Inmate's Dtc!aratiori, whiCh arc at £he end of this form on pages 11 and 12. You
     may be .prosecuted and convicted fm· aggravated pcrjur·y if you make any false
     statement of a material fact in this application.

9.   '\Vhen the applica1ion is fully completed, mail the original to the district cler·k of the
     county of conviction. Keep a copy of the application for youT records.

·~
rL   .:ou must notify the distJ·ict dct"k of the county.~. of eom·iction Many change in
     ~


     address after~ ou have filed your application. -




                                                                                    Rev. Ol/14/P
                                        IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                                   APPLICA TlON FOR A WRH OF HABEAS CORPUS
                                 SEEKING RELIEF FROl\l FINAL FELONY CONVLCTION
                                UNDER COHE OF CRl!\liNAL PROCEDURE, ARTICLE 11.07


         NAME:             -J"o-..::~"'.t;,'"t:f'r.:n;r---,Bt;'t"ix:t-=:-.,_-ri'.'JH'Ar.R71l:T)--e:ra-Tf'-NNHf.i-o€9~.- - - - SID N U M B E R : - - - - - - - - -

         (l)      This application concerns (check all that apply}:

                  C          . a conviction                            0         parole
                      ){

                 ~P           a sentence                               0         mandatory supc1·vision
                 ••
                 ·u           time                                                          .   ·,




(5)    Were: you represented by counsel"? lfyes, provide the attorney's name:

              CHARLES       A~    BRa--JN



(6)    What was the date that the judgment was entered'?

            OC1~RB~~        29,1999



(7)    For what offense we1·e you convicted and what was the sentence?

        AGGRAVA1'ED SE:..'WAL ASSAUL'r/ LIFE



(S}    If you \\'ere sentenced on more than one count of an indictment in the sanie court at
       the same time, what. c.onnts were you con·vided of.and what was the sentence in each
       count?




(9)    What was the      plt~a   you entered? (Check one.)

           D guilty-op'-'n plea                  0 guilty-plea bargain
           e5 not guilty                         C nolo coltlelldere!no conte.st

       lf you entered different pleas to counts in a multi-count indictment, please explain:
                Bt·l/A




(HI)   What kind of trial did you have'!

           0 no .iury                           tJ jun· for guilt and punishment
                                                 C jurl' fot· guilt, judge fot· punishment




                                                    2


                                                                                        Rev. 01/14!14
                                                                                                          r· '.'




(ll)   Did you testify at t.-ial If yes, at what phase of the trial did you testify'?

                  i\10



(12)   Did you appeal from the judginent of convietio,n·?

       ~    yes                                0 no


       If you did appeal, answer the following questions:

                                                              14'ch cou::t of     app~al.s
       (A) What com't of appeals did you appeal to?
                                                       14-99-01384-CR
       (B) What was tht' case number?

       (C) Were you represented by counsel on appeal? If yes, provide the attorney's
             name:
                         Ciw                               .   ~   "   .   .~   .


                                                                                                                                        ·~'   .




                   (B) What was the deC-ision a~1d the dat:c of the decision? DENIED w...::UU:U· WRL'.l.'JfN Cl~/8-2..~

                   (C) l 1 lease identify the reason that the current claims were not presented and could
                       not have been presented on your previous application.

                   TF..E . CURRI:~N'l' CLAIMS COULD NOT HAVE BEEN REASONABLEY FORMULATED BECAUSE THE
                   LEGAL BASIS OF A £1'INAf, DECISION OF A COOR'J' OF' APPE;f,LATE JfJRISOJ.C'l'lON O.f

                   'l'HIS S'l'ATE HAD NO'I BE£L\J lSSUE:D.MOON V. S'l'ATE,410 S.\IJ~3d 36G(TEX.Ai?P.HOU.
                   [1st dist. )2013;af:t'd                 S.i•J. 3d      , 2014 'l'EX. CtUl>l.APP.LEXIS 1918,2014 WL

                    6997 366. Also, by tne pr~pond~r~mce of the evidence, but fer the: vivlativi)
                    of a cons!·itiltlon?l r-i.gbt r·o .i;aticnf;ll juro:r· could hav.:J found Apjplicant
                    guilty beyond a ~:easonable doubt where jurisdiction is lacking,in the
                    district court, and fm:· the prinq)lHs s~t our. in GR.J~.HA!Vl V. F10fUDA, 550
                    130 S.Ct~,I70 L.Ed.2d 825t2010 U6 Lr,XIS 831 & t- ., . •11A4          161 •·   l"r'L   ?d 1                             ·
           (15)    I10'1'0tt·ctu'Tc'nfty nave:-an) pctition"tfr          ~lppcal   pending in any other state or federal
                   court?

                   1.0 yes                                          0 no

                   [f you     ans·wercd yes, ph.'.asc provide the name of the court and the case i:mmbm·:

               'l'BE \'!RI'I' OF !iABEAS COR.PGS IN '.L'BIS vvH-55, 762-10/Tk. lli0~<109892-l:l .!S S'l'ILL
               PE!.~DJ.l\l~ WJ:'i.l.Lt; UHci ;:,uPPL.b1>'iC:N'J.' 18 ot::J.N0 !.'' J.LI::U.

           (J 6)   If you are presenting a claim for time tTcdit, have you exhausted your
                   administrati\'e remedies by presenting your claim to the time credit resolution
                   system ofthc Texas Department of Criminal Justice? (This rcqttirement applies to
                   any final felony conviction. including st~He jail felonies)

                   0 yes                                             C no
                                                                  ..",
                   If you answered yes, ariswct· the following               qut~stions:

..   ·~.



                   (A) \Vhat date did you present the daim'!

                   (B) Did you receive a decision and. if yes, what was the date of the decision'?



                             W/7~·--------------------------------------------------------------

                   If you answet·(17}   Beginning on page 6, state cmu.:ise(r e.very legal. ground. for your dailil that you arc
       being unlawfully restrained, and then bric11y summariz'~ the facts supporting each
       ground. You must present each ground on the fotm application and a hdef
       summary of the facts. lfyourgrounds and briefsummary ofthefacts ltave not been
       presented on t!reform applicatio11, the Court will not consider your grounds.
       If you have more than four gt~ounds, use pages 14 and 15 ofthe form, which ·you
       may copy as many times as needed to give you a separate page for each ground, with
       each gwund numben~d in sequence. The z·ccitation of the facts supporting each
       ground must be no longer than the two pages provided for the ground in the form.

       ·vou may include with the forma memm·andum of law if you want to present legal
       authorities, but the Court will not coriside1· grounds for relief set out in a
       memorandum of law that were not raised on the form. The citations and argument
       inust he in a memorandum that complies with Texas Rule of Appellate Procedure 73
       and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
       arc challenging the validity of your c.onviction, please include a summary ofthe fads
       pertaining to your offense and trial in your menwrandum.




                                               5




                                                                                   Rev. 0 1/14/ 14
                             THE JUVENILE COURT ABUSED IT'S DISCRETIONAIN WAIVING IT'S JURIS-
       GROUND ONE:
        DICTlO!·l lN 'l'l{ANSf'£Ril'.ltil AP.i?LJ:CAN'l' '£0 A CR!NINAL DISTRIC1' COUR'l', THEREFORE THE

        CRIMINAL DISTRIC COUR'l' LACKED JURISDICI'ION OVER APPLICk"'JT WHERE 'l'HE TRANSFER
        ORDER &US ONE,AND THE OFFENSE WAS AG-
. ·\    AINST   A PERSUN.sae,EX-·D(ORbER         WAIVING   -JURISDIC1'ION,ALSO EX-A-SUJ?PLE!"l&\l1'AL] ~
        SEE ALSO A'l"l'ACHI~D MEMOH!\!1DUJYJ OF Li\vv. ALSO, 'I'HE TRANSFER ORDER IN QUES'l'ION lS
        ON FILE   ~JII'i:l   'l'HE COURT OF CRH1INAL Af'PEAL::i Ui\IULK V'JR-!)5, 762-05.




                                                                                            Rev. 0 iii 4: l .:.;
    -··-·-·---········--···~----·-----------------




7
            ,,




GROUND TWO; APPLICANT'S EIGH'l'H AND FOUR'.I'EEN'.I'H N-1ENDMEN'1' RIGHTS WAS VlOLA'.PBD
DURING 'fEE SEN'.I'ENClNG S'l'AGE: OF TRIAL, DUE           •ro   'l'HE DISTRICT ATTORNE:Y' S JUDG!"JEN'l'

MADE: 'f.~T THE OUT-SET TilNr HE ~·:ILI, l-JEVER BE FIT 'l'O RE-ENTER SOCIE'rY.



FACTS SUPPORTING GROUND TWO:'!'HE DISTRICT A1"l'ORNEY i1JADE 'l'HB JiJDGNEN'l' A'£

 THE OUT SET Ti1AT Ai?PLlCANT \·IOULD NI::VE..:=t BE FIT 1'0 P£-EN'rBR SOCIE'i'Y DURING '.f'IJE;                                t'''''
 SENTENCING S'l'AGE; BY INE'ORf>tiNG THE JURY. THAT APPLICANT COULD NO'r BE FIX, REHAB-

 ILJ.T.i-\TED, HE WOU.i..D NEVER BE RIGHT, Al'\JiJ '1'0 DldW::!GUAiGROUND THREE:




FACTS SUPPORTING GROUND THREE:




                                 10



                                      CX-A
il




     ex-A
GROUND FOUR:




FACTS SOPPORTING GROCND FOUR:




------------------------------       ---------




                                il
I '
'·-"




       Rev.   (llft.J;l
               .           .~
                 • ~ • ' 1 "i
GROUND:




FACTSSUPPORTING GROUND:




                          i4



                               f{cv. 01/14/14
1-
!)
    WHEREFORE. APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
      REUEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.

                                         VERIFICATION

              This application must be verified or it wiH be dismissed for non-compiiancc. For
verification purposes, an applicant Is a person filing1he npp!icarion on his or her own behalf. A
petitioner is a person filing the application on behalf of an applicanr, for example, an applicant's
anomcy. An inmate is a person who is in custody.

             The inmmc applicant must sign cirhcr the ''Oath Before a Notary Public'' bc.f(m~ a
notary pub!ic or 1bc "[nmate's Declaration" without a notary public. lft.hc inmate is represented
by a licensed attorney, the attorney may sign the ''Oath Before a Norary Puhiic" as petitioner and
rhcn complete "Pctirioncr's Information.'' A non-inmate applicant must sign the "Oath Bctbre a
Notary Public" before a notary public unless he is represented by a licensed aitomey, in which
case the attorney may sign the verification as petitioner.

             A non-inmate non-attomcy petitioner must sign the "Oath Before a Notary Public"
hefnre a notary public and must also complete ''Petitioner's Infonmnion." An inmarc petitioner
must sign either ihc "Oath Before a Notary Public" before a notarypublic or the ''Inmate's
Dcclannion·· ,..,ithout a notary public and must also complete the appropriate ''Peririoner's
1n1(mnalion. ··

             OATH BEFORE A NOTARY PUBLIC

             s·rATE OF TEXAS

             COUNTY OF

             ----·--·---·----·--····-···--·----·-       , being duly sworn.. under oath says: ·'I am
the applicant! petitioner (circle one) in this action and know the contents of the above
application fiir a wrir of habeas corpus and, according to my bdieC the facts stated in the
applicanon nrc true.''



                                                       Signature of .Applicant! Petitioner (circle one)


SUBSCRJBED AND S\VORN TO BEFORE ME THIS                            DAY OF                 . 20




                                                                Signature of Notary Public




                                                  i6
        PETITIONER'S INFORM:\ TION

        Petitioner's printed name: __________________

        State bar number, if applicable:------------

       Address:



          ;




      · -·Telephone: ______________________________________________

       Fax:


',;    lNMA TE'S DECLARATlON


       T
       J, _ _ __
                     -----------·-··--·-···-·------------··········---'~1m the applicant /petitioner (circle one) and
        ,JOSEPH &>Jlli£->..G;D HINES
being: presently incarccnncd in                                                         . declare under penalty of
                                 1li"JI.S IE?JlR.i.r.tiw-Ck_,--C"i:mrt1'LAL JL.BtlCl'
perjury that according tn my belief. the facrs stated in the above application arc true and correct.

                                                                                                                        ··,·

                                                             Signed on---,-=,--,-.,-- ______ ,20
                                                                           .AfHIL l3                             15




                                                        17




                                                                                                                                 .. !.


                                                                                                                               .. r.·

                                                                                                         Rev_ 01/l4/P
                                                                       ex-A
PETITIONER'S INFORMA TlON

Petitioner's printed name:

Address: - - - - - - - - - - - - - - - - - - - - - -




Telephone:

Fax:



                                   Signed on -------~-   ._ _ _ _ ;20_ _




                                                         Signature of Petitioner




                              18




                                                                   Rev. Ol/14/14
                                                                                                                                                                 •;   '.




                                                             IN THE C..'O!JRT GF CfUNIN..I'\L APPEALS
                                                                          OF TEXAS.

                                  E;X Pi\RJ.'c                               §
                                  JOSEPH BAKNARD HINES,                      §      TRIAL CAUSE N0.809,892-B
                                                 APPLICANT                   §      WR-55,762-10



                                     SUPPLEMENTED M8MORANDUM OF.' LAvJ AND· ARGUMBNT IN SUPPORT OF
                                     SECOND APPLICATION FOR WRIT Of HABEAS CORPUS                                RELIEF,PORSUAN~

                                    ·TO T.C.C.P.        ARTICLE 11.07§ 4(a)(l)(b)AND                  (a)(2).


                                  TO THE HONORABLE JUDGES OF SAID COURT:
                                     NOW COMES,JOSEPH BARNARD HINES,Applieant,in pro se,seeking                                                            ha~

                                  oeas corpus relief pureu.~nt to                T.c.c .. p.   AR'l'. 11 .. 07 § 4(a)(l)(b)W
                                  and {a) (2).
                                     Aplicant submits that he is baing illegally confined in that
                                  his conviction is in violation of law of both the                                    Unit~d                      States
                                  and Texas Con.atitutions:·Where Applicant is baing                                   d~prived                       of hia
                                  dua process rights guaranteed by the 14th amendment of the United
                                  States Constitution.
                                     Applicant was granted permission by the Court of Criminal App-
                                  eal~     to supplement his second 11.07 writ of nabeas corpus in 'the
                                  above writ and trial cause numbers.                                     .l'!           ";!
                                                                                                         / l          ... I           .t ··-~;        J.
                                                                                                     .' !''I -·······!
                                                                                                  X !.-_,.....
                                                                                                                     ·'(.
                                                                                                                   ! .t ,r.
                                                                                                                               :.
                                                                                                                                    I 'c·
                                                                                                                                       ·:---·'·-.-·
                                                                                                                                      ~..·

                                                                                                  / :r UJ, PRO                       SE
                                                                                                , I
                                                                                                ,/·




                                                                                                                                              /·
                                                                                                                                          /
..,....... ,.,.·..                                                                .I.                                                I
                     .•.                                                                                                             /1
                       '~ .....
                                                                     . ,.,y-:···




···:   -····




T l'rLES:                                                                                                                                   PAGES



                                 •                                                        •                            .                    .
  EYJUdi1'S                                                                                              •                                      !I

                                                                                                                                                1!!



                                                                ..
  GROUND ONE                                                                                                                                l-5




  ALSO:

  EX-i)




  EX-F-. ( Oi~u;;.;.R AJ.L':.: 1!I;r:: ,;-;_;~~rsD:                                                                                                            .·..
                                                                                                            ·-.    ',




GROUNDS FOR RBLII!;F             PRES~'I'ED   ll'4 S.t;l.'ONIJ SUi?PLEr>tciNTAL WRll' OP HABEAS CORPUS.




GROu.i:..,1i vi-ill   ~   :L'hi.; JUVENILE. OOUR'.l' ABUSW L:1' 1 S DlSCR£'.UON
                                                                        ...    '
                                                                                 IN WAIVING IT 1 S JURIS-
DICTION AND 'L'~SE'BRRING APPLICAN'.f 'l'O A CitlMINAL DIS'l.'RJ.:C'l' COU.K'l'; THE:ru::f"'RE
Tar:; CRIMINAL DISTRICT COURT LACKED                 JURl~DlC.".l'lON   OVER APPLICANT WHERE THE TRA-
NSFER ORDER MADE NO FINDINGS ABOU'l' THE SPt;C!FICS OF 'l'HE ALLEGED :JFL?ENSE AND



GRCCliND T'wO: A.t'PLICAI.\4'£ 'S E.tGHTaf AND FOU.Rl'EEN'l'il AM&'IDMBN'l' RlGli'l'S :WAS VIOLATED
OUi.Ui~G 'l'nE .SENTEi:~CING         S'l'AGS OF '!'RIAL, DUE TO THE DISTRICT A'l"l'OONEY 1 S JUDGMENT
MADE A'l' ·J:HE 0U'l·-SEI' TdAT riE WILL NEVEH BE E'Il' 'lU RE-EN'l'BR SOCIETY.




                                                      III.
                                                                               ... ___.....   ,.




                                                          PROCEDURAL li.i.S'IOH.Y

  Applicant was arrested at the age of (16) sixteen and charged
as ajuven~le wi~b the offense in qu•stion. The scate filed a pet-                                                                           l
iti~n                       ~euking    the waiver of                 jurisdi~tion·~f                      the 313th    juv~nila

diut:: l.Ct court. see, EX- D [PETITION ] • A c·~:x:-tifledt.loo hwar.l.l&g waa nald
wher~                      the juveniJ.a court granted the State.!) petition and .ioaued a                              Oi:~    waiv- · ·
ing               J~.:n:.isdiction •.9ae,EX-f)             [ORDER WAIV"IOO JURISDICTION;SEE ALSO API?L.LCAI.'-l'.I''i
ADDITIONAL A'l"rACH COP.Y AT EX-A].
       Applicant                 to the l80th district court for c~im­
                                    w~s       tcan~ferr&d

ir.al proceedi"lgs t where na plea. not guilty and proce&d to jury .
trial.                        Tna jury found hlm guilty and                                         6~n~ence   him to life in the
Texa.'3 Department                                  of   Cr icuincd. Justl.c:~ ~ystem. aee, EX- S [ JU])3MENT &
SEN'l'Ei.'l~f~               J•
      .!\pplicant filed a noi;.it:.:=                             ~:.if   ~ppe.:::.l               through counael ,which was -
affi~med                          hy cne l4ch Court of Appaal& iANO appeal to the                                          ord~r

waiving JUrisdiccion was                                       ~ak~n       wh~re                   Applicant waa not inforilled
ov C(?rti.t:J.cation counse.i,oc t.rial                                            coun.:sel.~~a,EX··l·            [AE'FIW-WI'l' BY
AP!?LICAN'l'], or O'J t.he juvenile                                 court of the right. t·J ap£)cal.aER t"IAIVI~...; JURISDIC''l'ION;ALSO SUPPLEMENTAL EX-A].
       Applicant chen filed his original 11.07 writ of habeas corpus
,Hhich was denied without writt.an ordar~ Applicant th•an filed 1M
his second 11.07 writ of habeas corpua,which is still pending i~
tne court of Criminal Appeals,and h• was granted permission to
supplement said habeas corpus within 30 days.aee,EX-B[COURT OF
CRIMINAL APPEALS ORDER) • ·




  .   '~.   .
            :~.   ..   .                                                  IV
                                          ..;.·, .. _,
11.07 SECTION 4         STA~£MENT:

  Applican~ ~ow supp~ement            nis section 4 ataeement pursuant to
arLtcle ll.07§4(a){l)(b) and (a)(2}.                 Because the current claima
ha£ not b?gn and could not have been reasonaoly formulated on the
data of       ~ha    filing of his original       .haDaa~ ~orpua,because        the    leg~

basis of tho claim[ standard for r.aview] waa not recognied by and co-
uld not       hav~   b~en   reaso~nbly    formulaced from a final decision ·Of
a cour~ of App~ll3~2t J~riodicticn of chis State on or before the
til.i.ng oi hi. .:; or.:i.gine:11 ~~bea~ corpus.sea,MOON v. S'l'ATE, . ao s.w.
3d 366(~rEXn APP~-HOUSTON[lst dist.J2013: Alflf 1 1l_S.W. 3d_,2014
TEX. CRIM. APP. LEXIS 1918,2014 WL 6997366.].
   Also,tiy che preponderance of tho evidence,but tor the violation
of Applicant's du~ process righLa of &he Uniced Stat~s Conacituc-
icn no r.~-:ional jc1ro.!'" cr.-:Ji.ci n.::v.a £oun.S him guilty where· the crim-
inal dis~r~ct court ~ackad jurisdiotion~aad ~he princ~J.es set out
in GRAHAM v. PLOR!DA,560 U3-,l30 S.Ct.-,176 l.&d 2d 825,2010 US
LSXIS 3~81 and ROPER v. SIMMONS,543 U.S. 551,125 S.Ct.ll83,161 L.
Ed .. 2d l.
  Under che plain la~guage of the acatu~e,once an Applicanc tiles
:~~~~~~~1~1iL'ieftfl     challenging     !:h~   conviction,all   subsequ.,n~     ciippli-
ca~iona regarding ~ha sarn9 conviction must mae~                   'o~a'     of the ~wo
conditions sec torth in,T•xaa Code of                 Crimina~   eroc~dur~a      11.07
§ 4(a)(l) and (2).see,£X PARTE WHIT£SIDE,l2 S.W. 3d 821.
  The Texas COurt of Criminal Appeals                 held,~wha&   iQ    ~acking      in . .
our statutory scheme-as is lacking in KENT-is any                    ~xprasa     state-
ment of the applicable standard of appellate                 revi~w      of the JU-
venile court'a          tr~nafer   order.
  In the absence of an explicit statutory                 st~ndard      of   app~ll~te      •
review,tne court of Appeals have filled the void with decisioncill
law spelling out now tnat will go abo•t providing the "meaning-
ful review" contemplated by KENT.aee,MOON v. STATE,2014 TEX.
CRIM.APP. LEXIS l9l8:see also,MOON v. STA'l'E,410 S.W. 3d 366(tex.
APP.-HOUS'l'ON[lst dist]2013).
  Justice KELLER,atated,"For almost forty years,the tendency a-
mong the courts of appeals has been to hold tn~t a JUvenile tr'an~
fer orde~ need not specify in detail the facts supporting the
order. The Court of Appeals in this case broke rank with the


                                         v.
weight of that •~thority,ctnd ~his Ccurt no~ goes along w1tn the
CC•')~~t      c.>f   App~a.!.s                            .:&acor.vC~ntional        holding."
   In en• instant ca~~,evan                                                     if Applicant hdd                rai~~ ~h~ iaaua     abuse
~f di~cr~tion/lack                                             of   ju~isdiction              on appeal cr in            hi~   original •
writ of              ~db~as                     ~o~pus              it would hawe                 b~en    fruitless wnere there
wao a         voi~       in tns statutory                                        ache~~       proc~ss       of a applicaDla stand-
ard cf          t''6vi~l·.'.

   In      con~e~ning                                    Ap~:icanc'a            s~cond        ground the princples of sup-
•;;.me COurt.. ~·,~li~'l::JS L& GftAUAM v. FLORIDA,560 US-,130 S.Ct.-~176 L~
Cd 2d 825:2010 US                                          L~XIS       3J81       ~od       ROP~R       v. SIMMONS,543 U.S. 551,
125     s.c~.           1183,16!                               ~.   Ecl. 2d       l.,n~d          no~    b~~n   $atabliahed that it
would ba a violation of the                                                      ~igtlth      dill~ndmQn~.      if the scate mak~s
th~     j~dgm~nt                      ~t                 th~    out-~*t          th~t       th~    juvenile       wi~l   neve~   be fit t


   trJ?i.Ji~     c-.::1-c~ins                             l•U";,Jal oasi.:o wl11ch w.a.;;. uuc.tvCAild.bltt on o1.· before •
th~     f1!ing           ~f                ~is                 original babQaa                  said claim could
                                                                                              corpu~;wh~re

not     hclVO         b~an                 raa~onably                    formul4ted trom the final decision of a
Cou~t of ~pp~ll~t• Juri~dic~~c~ gf ~hi~ ~ta~~~~nd bu~ tor a vio•
l~tion of the Unit~d s~~t~a Con~:itution. no rational jutor could

hcwe found him. •::-Jui.l.ty                                        \1lt~l.~e    ~;h~   c~·ia.inti:iJ.    courL lacked JUriadict-
ion,ana cne violation of his e1ghth                                                               am~nciment      right.




                                                                                   VI.
                          -.   ·   .....
                                           ., ·...   ~
                                                                                                                        ... ·.. ,




      GRCOOU ONE: Tl.£.'; JUVr.'tilJ.IJLE C'OUH'l' Aallol::D l.:t' ~ OiSCL:.>..r.."'TION IN WAIVING I'l' 1 S JORI8-
      0ICl'iC(J AND        'r'~Uu'l3FE1UUNG      APPLICANTTO A CRIMINAL OIS'rRICT COUR1';'.L~OR£ THE
       CR!.~:;"W!,L   DIS'.i'RJ.C':L'   COiJRT LACKED JUR!SDicr.L'ON OVER APPLICANT WHERE THE TRANSFER
                                               t...BCUT THE SPECIFICS OE' THE:
                                                                                               .
                                                                                                   ~ED Oh'FEL-ISE 0!~ CIRCUM-
                                                                                                                                          --
       STANDARD FOR REVIEW:
          When reviewing cne pruC'C!ilo of a                                      j~v~nile          coiJct; \:.i:ansferin;s a                ju~

       venile to a crim~nal cii&~r{~~ court ia r~view~d by KENT v. UNITED
       STATES,the            Unlt~d     s'ates Suprema courc characturized th~ sc~tu­
       tory     t~ansier            procd~ain~a in cne dis~~ioc ot Columbi~ as "criti-

       calll· importont" (.c\nd_ h                                                                                                                          -····   .:;;._:':"·.-:'




      o~d~r            1t'=          roa~on~               for waiv:r and cha findings of                                  t~e               courc.
      self:. BX- D [ 09.DE:f\ ~·ihlV.INC                      JURISD1C'.L'LON,ALSO               SUPPL~~AL            EX-A).
          l'hto~    Juv.-:.:·n L·\i!    (.~o!~rt .:JtatG~.i      in it s 1
                                                                             ord;~r th~t             th~r.;;;   ia   P'·oi~.le           Citusa t.o b&-
    ·.··lL-l~·,i,      t.fl.:::t:.   ~.rt~';     r::!1ild c.;ommittad          i>ho::..~       o.Efena~     :illt:::g<1:d~but:               th"' court
      s::"JO'J.'=iid nv J:indtns;e.:;;fle,E.X..:,D (ORDER WAlVIi.'iG JUfUSDier:CON,ALSO SUi?PLFt*~NTII..
      EX-AJ.
          The          J'lq~~il~               continued furc~er wh~r~
                                                 c~~cc      ~bu~adof         a~~cr~tlou

      the o~dar wsivin~ juii~di~~ion aid not specifically state it's ~e­
      ~dons f~~ uaivgr ~nd ~ar~tf~ it'a ac~ion~ ~n a written ord~: or

      tne      ~indin~s                  0f         ~h~    ~our~.        1h~      JUV~~il~              cour~        ilia~ely           filled out
      a fol::"m c"H't.:i. 7:.· i'..::.:lt::.~:u~. ;jr.:l.::c c .;:uti;...;d.ninc;:;                "uoJ..i.~l:'plai;c"            language and
      did noc 1nclude specific ~vld0ntiary !~ndiOi3 to support ~c·~ ~e­
      ter:ni.rk.:':t::>n~'l·.:~.;;:~~ E:·:- D [ :;I18!~R £'ilf.~\ilNG .JlJRl.SLi:LCTIOL'.J,ALSO
                                                                                         SUPPLE..M8N'l'AL EX-A].
         R;dcr.e ~' J'..!'Jimi.::;: c~)i.4r~~ .n-'.il· ;.A~rcic~ J.t.'~ uacr~~tUon co waive jurisdiction •-
      ov~:- a.::1 ."1.~• .1-·::g-:·j :::t'.d.l•;t >19ih:tu.,J.ity c.o    treacment.
        Should               ~ne       juvGnilm ccnrt                   ch~c~~             ~~    ~x~c~iee            1t'e discretion to


      diraccs it to statu specifically in a writcen order it's reasons
      for waiver and to certify it:~ 4Ction,iucluding the written order
      and findings of ths couct .. .sea,GU.ERR~O v. s·rA•J:·t:, 2014 TEX. APP.
                                                                                                            ~


      LEXIS 13773(TEX. APP. 14th dist.-Houaton).
         Texas Family Code Ann.§54.02(~) obviously contemplaces that botb
      the juvenile court's raasons for waiveug iC 1 $ jurisdiction and
                                                                                                                                                          ..   ·~::   .. :,.~ .   .
I
      th~ findings of fact that undergrid thos2 reasons ahould appaat 1

      in the tranafer order. In order to justify the broad discretion
      inve~ted in tne juvenile couct,a court should ta~e pains to show

      it's wQrk,as it were,by spr~~tclding it's deliberative process on
      the record,tnereby provid•ng a aura-footed and definite basis
      from which an appel.Late court can determine that it's decision
      was in fact dppropriately guided by the statucort ~riteria,prin~
      cipl·~d, and reasonable-in short, that it is a aacision demonatra
                             .        1 r11 Prl t\1.4-t \ ( r
      ably deserving of appellate cap&:iHtcxtHt£' even if the appellate


                                                                                       2
                                                          e-x-A
                                                                                                                                                    lil.1t stA-~.IL
cout·t:              rni·~ht                 hi'iVS                  r·aa~b&.a         a. u;.-;:    r:tt.n:~m:          i..·ea~l.U••         'lbe   'l·ui•*W•aLe
pur?osa of Tex. Famq Code Ann.§54.02(h) is not                                                                                                 w~ll    aerved by a
tran~fo~                       ~rd~~                        so lacking in                          sp~culate               as to tha juvenile                   cour~s

r~a~~~s                    f~r               fi~dingst~ansfer                                      co be         app~o~r1&t~                   or tbe facts the
juv~:1i).'J                   ·::::li.tCi: f.ound to substam:iate tL1o.s:: reasons ..                                                                  Conversely,.
the juvenile                                        cou~t                that doae the heavy lifting Tsx.Fam.Code Ann.
§54.02[h} requires and shawa                                                                       i~'s        work snou!d                    rar~ly     be   r~versed     •
                                                                                                          .:.a "':1:1
:i.d i a.L5\.i             i·lD\.A~                 v   ~           S'l'A~rR,   '014 TEX.                 ~..            API?.         LEXIS 1918.
                                                                              TRANSFERRIN~                  JUVENILE JURIS6ICTION
                                                                                                          -----...-··- -·--   ......




ju~~~~~~                       c~u~:                        illei        h~iv~         l&'a         ~xclu~iv~                criginal               jw~i~ciiction     and
t~-.~.n;.:;!:u.: ,. c41i2.d c;:ild :'l;;.                       ::tdj~•·..:;;.::;~::.l,~.-.    El·J~.:;;:.;,:;      !l.:.t;.) !..·.l~U c,;;,u.:JiJCtttd concern-

             iit9 c::l&..ti.:. .:;:':f.o;;•3·S'; or                                ( ~s) 15 i .;.;;.:,:;;. ,;.;i ~.J ... o::: >Jlalu· ~;,;. t.t1e t••111t              8
             tha child i3                                           all~~ad          to     n~v~          ccmmi:t~J                    'he    ofiense,~f       che of-
             fer;:;:,~:        is a f.:lcnly.                                 a:~~~ .s·.:::c·.:H;.d              .
                                                                                                                  or      ::.::..i~j d.;;~roe:et      or a state
                                                                                                                                                                 ~




             jail          t~lony,and                                    no     ~djudicati~n ~~ar1ng                                   ha~     o~en    conducted
             concerning that off.::ns(;; .3nd ( 3) .;iftut· a ~ul.l .i.n',.;·,,H.st.iiat.ion anJ ~
             '=' hi;;tarin-9, tlH: juv.;,nila c::.urt determii1e(i that there is prot;)eble
             cause tc believe that the child before the court committed the
             offQns& alleged and that because of                                                                           th~         seriouaneaa of tna of-
             i~nGe             alleged or the background of ths child the walfare of
             ~be          coillmuuity requirea                                            c~iruinal               proceedings.Tex. ram. Code Ann
             §:i4.02 (a).
        To taci11tat@ this determination,the juvenile court must con-
sida~,among                                  other m•tters,th• following                                                     factors:
1] whech~r the aileged offense waa against ~ar~oa or property,
        with greater weigh~ in favor of                                                                        c~ansfer                given to offenses a-
        gainat th~ paraun:
2] tha                    e~phiatication                                        and maturity ~f tha child:

                                                                                                      3
                                                                          .Ex-: IT
                                      .. ...... . - ''   ~--·   .


                                           ..   ;




             3] ~ha record and priviou~ bi~tory of the qh1ld;
             4] che prospect of adequate p:at~ction of tha public and the lik~
               ilhood of the rehabilitatiorr of th~ qhild by usa of prcc~dure~
                                                    • ·,   /.   '     •             •        \   •       •                                                  • I   ·~,   '




               .ssrvi ces, and tacili ti.e~ curren.tly: ::i.Vi3i,lab.l.~ :o ·the juvenile
                                                                                        ;''•         '
               court.id.§54.02(f).
                                                                         IS              I

               If the juvenil3 court t-laiue jurisdictflon,it. &8 requirad to"sta-
             ts spac1fically in tpe                        ord~c            ic 1 a      reason~               for   w~iv~r          and    c~rcify
                                                                                                                                                                  ,,
             i't' a   action, including:            thtil             written o.r:·der ana finding.a of                                   ~ha   coutt.,
             id. §!54. 02 (h).
                                                                                                                                                   .,.·.·
                 In the   in~tant ca~~,whicn                               !z   id~nt1cal                    t.o MOONathe only              r~aso~.

   ·./'.:~pecifica.lly        sc.at:eo in t.f;le                          .JUV~nil~     court's (n:der· to justify the
     '~~·:   .
   ~:~waiv~r            of jur1~diction w~s ~hat                                    the offensa allegsa was a aerious
         one,aud ti'le only fcLct E.pi:ci.Ciod in suppot·t of this reason                                                                   was~.·

         that. the oftense         al.l~ged                          wa.;; comruit.ted against                       ~ $~~~.aeedi:X- 0
             [ORDER WAIVING JURISDIC'.l'J:ot~,AWO SUP.PW>lENTAL EX-AJ.
                 Tha court held thac a                              waiv~'      of juvenile jurisdiction "based on
             this particular reason,fortifiad> onlt by this !dct1constitutes an
         abuse of         discretion.~

                 Additioudlly,th~     c~urt.                         d~t~cmina           tnat other fact findinga in-
      ·cludad in the JUvenil~ co~rt'~ ~ritten ~~ctar wece "sup~rf.luous"
       because,although those ~act fi~dings would huve be~n ralevsnt to
       support a transfer for tll& alternativa reason J;U.~~iAppellates
       b~._ckground was such a.a to r;a~d~r waiv.,;r of juv~'nilw jurisdiccion

       ap~ropriate,the juv~nile cou~~ did not cite the ~ppellate's bac*-
       ground as a reas~n for in t:a~afar in th~ w~itten o~der.~OON v.
         STATB,2014 TEX. CRIM.                      APP~                  LEXIS 1 1918, ]wl]AT*l4-15.
               In the instant cas~,like tha order in MOON,the transfer order in
              this case makes no findings about the spac1fics of the allaged of
              offansa,where here,two counts of aggravated sexu~l assaults and
              finds no more than pi;Obable cau::se to believe that Applicant com-
              mtted the offense allegea.see, EX- o[ORDBR WAIVING JURISDICTION,ALSQ EX-A
              SUPPLEMENTAL].
                ALSO, AS IN MOON,the only stated reason given for applicant's
              transfer was that "because of the s~riousness o! the offanse,th~
              walfare of the commuAity requires criminal proceedings,~and tbe
,,.'''"· .._. only specific fact aupporting this reason waa t.ha~ "the offense
              alleged to have been committed was against the'eeps~n of another. 11
                                                                                                                       '   ~   ,.

                                     -
                                     .tx-ft                                     4
         MOCN.in~t~uc~~                                 :h~~            ~h~     j0v~n1l~               co~c~~·~aivdc   of JUrisdiction
11
     0.;.,::;.:;-.:;!    Q;:;.    ':.r~i    t;   r.;.:J..:;· t.i.::ul.:u:       rli:liii,;OU         foctJ.f ied only by ttl iS fact 11 con-
6tl~Ut~G                         ~Q        ~bt1se       of        d!sc~ation.2014                         TEX. CRIM. A?P. LEXIS 1918,


          rn       ~~~           l~6tant                ca~a,d~~                c~       the         juv~~ile      courc abuse of dlscret-
                                                                                                          violating             Applicant'~                   d:.:.~   IIIP

t    <>!l      t.>:..1   ~} r: ·-~ ,.~·c    -~ t • ~~    j   ~-i-:;1'3 t~~·Z!ll ~.
                                                                    I

          ?' u.;:- t h :yc HJ·.')r-,~ _. b:-l ,:.: p: ::~LY.Etd::.: i: a~H:: ;~ ;;;f                     th:! ::··.: i d enG-:,      b~    t   L •::rr: a v io-
la:i~n                   0~        th0           Uni~ad           Sc3=~s             Const1tu~ion(lacK                        ~t     jurisdiccicn                      ~nd

dtJ·1          pr-:c~,H]n:·                      ::-a:iQ!1-'l.l ju::::: c:·:>uld h'i va~QtA.uy                                                     C:lil..i    d.l~n1io1e.ing         i:.h$ JUd~ment o:t the
180tn d:i.3i:&: .icr; cou~.: c.; ;;w(l                                        l; ..alltaud          t.hli case to .:.na /.JUVtt&J~lw cour~ •/
                                                                                                                             //'        ,...;: /.:;          />~/· ;_~- .
                                                                                                                        X. .:',(._. .. / / /    ./·· .....

                                                                                                                        I
                                                                                                                    l




       ·.:·                                                                          5
STANDAAD OF REVIEW:
     The       a~andard      of    revl~win9          ~iyh~h.cim&ndru&~t         viulatiCn$ wnen sen-
t0~cin;          a    j~~cnilG      utL~no~r
                            is via~ad in li9ht of GRA~A~ v.FLO-
RIDA,560 U.S.-,130 S.Ct. 176 L.Ed. 2d 825,2010 US LEXIS 3081. Th~
€'!:!';,1hch    ~.r.Hwdm~ut       does not torecJ.ose the              posaibi.lit;~r             th~t        ,t.H::t·sons
convtct~a             of   ncn-homici~~          c~1ffi~   ~owrui~~ea      b~tora        adu~thood               w1~L        a
remain b~hind bars for i1~e. Bu~,it doa~ torbia ~caces tree mak-
ins 'd",::? .J"..ldg.rr.-.;;;;.~ .::.~ tha vi.H.-.St~~ that t.ho&li:! of.tsndGr..s 1 never \·:ill
b~    £~t       ~o    r~-enter      aoc1&ty.iti.
     _i..\lso,RJ.)P,~R   v. Sl.Mi'i\.JN.:>,54::S u.S. :,51,560·,125 S.Ct. llb3,1Gl L.Ed.
2d     l.~"An         oftendars• age is relevant co ~he ~ighth ~m~ndmsnt and
criminal             9ro:;e~ure     law.:5     cna~    tail to t.akt!      di:tf·~-H;d·:Jnt;.   •;:;;    :i·~u'::.t~tu~L•

ne~s       into account at all would be                       fl~w~d.id.

ARGUMENT
      ------ ·-··-··AND
-··-~-~              ... ---·AUTHORITY:
                             ... ____ ------·--. ____
                                         ,..

   ln th~ in3tanc cas~,Applicant contends that he is b~l~g ~aa~rdl
in:;td ~i ni3 lib~n-:ty J.n ifio.lation of hi.!~ Ben .J.nd 14~.!1 .J.ra~nd.:r•.:ult.
ri·:Jn::.s,dull        to thu      princi~la.:J a~t Qu~            i•l G.KArlA!'>l   JJ.t"t R02~H.l.d ..
     Du:ing Cha            aent~ncing          stage of      tria~    the district                atto~n~y           aade
the 'JUDGMENT' at the out-set of the sentencing                                        ~hat             Applicant
could not be fix/rehabilitated to re-enter society by stating:
                                         [IN PER'.l'IENT PART)
[~ft.      c.R.R.          vol. 8 at pg.l7 par.l3-25]~~a,~£-C
D.A;:          ~we    ~alked      whsn   ~ne     voir      dir~   was begun about the differ-
enc cneorias and defense                       men~iooea         them to you.And the first one
was renabilitation'?                 ~we                    ta.i.ked about t"ehabilitation?One                                   ./
theory of punishment and,you know,when you think about it,do you
think you can realiy rehabilitate somebody li)!;e tnat? Do you thin!(
that can be fixed? Somabody tnat did vnat this man did to the
Vongs•,to the Huynhs,to Bach Ho and her family? Oo you think you
can fix that? Yoti can't fix that. Not when that ie 17 years old
and starting out his adult record doing things like that.                                                       ~nat




                                                              6
                                                                                                                                                                                            ·· •...




      [con't.                   i:L~:.;;n    '.lB.•   c.: •.t-..R.          vol .. s,w.18.par.l·..2S}sEI~, EX·-C
       A1F.t yG·•..l kllon.ies in::                     s~;.t:in0,L'::.

     :nont.h, y;;;:l ca:t f c                              ':>e        tizi~d           :>.!misillr cc;.Jnty                  ior: tt1e resc of                         ~'li8

      li.ft:.iJ.
          Now back. tc 1:J1c                            Ji)r~~unt              time1thc disl:..::.i.ca.: o.t.r..:>rnt;;y'.s                       JU>'.i:;~moo~    r:.:c:
      ["And you                             know,wn~n                       you        ~h~nK         auout          ~t,do          y~u            thin~        you can                     i."t:      :\ll.:·
                                                                                                                                                                                                            •

      Y·;x! ca:1                i.lA~ki.'-'?;              x.-;.~,..   •:'i.Ar.t fl.~~ ti1i;J.t, .• ;    Tn.,:;.t       ca.tl't. b                                                   :,·   ..
                                        .· -:.:'(": "1.
                                            ·!;.; f!.
                                           i              1·-

l.i·~~:t.. '~ \.1~9tCa"l .:;.~l}~-~ .4.V4¥;Li:~~:~l-~.:r! ~~~-~~;-.~:-k.1~~t r:..~;:-r::.:; ..
                                                                                                                 r•.
          ·;·. · ·
          ..L.!!.:!'
                        ·   ·•t~·-.-t:.ha-: ·:;r..:.tham 1,va3 j,w;(.n:·cig.i-
bl~                  ~a~~                  1~~~~                                      ~0~rcb~f~~iJ                                                                        ty prison                     mj~b~hav1cr                                    or tailure                    ~o



                                                                        .                                                                '


           Til·~ i: ·is no~.: 'ap;.;·.-::.lp~ial';;:; in                                                                                                                          l..i.yht. ct a                           juv ··:.:it~"':;:~·~!t                                                        ~;,::.:~o11~              on.   ·en~         -;ti.,;_s~rap-~:ictl                    ~he.c      ~nt..~        JY-
                                                                                                                                                                               b~      a danger tv ~o~iGty ~equice~ t~e
                                                   :· ....,· ·,-l:·"· ,.. •• :·:, ••
                                                   .·.--- '.I"_ ....... _                              ·-              .
                                                                                                                           J.·   'l ~•.,, "l·,n'"' that
                                                                                                                                 :.. :"'"•':; .... "•                ~·                       th~       juvanila is                                    l~co~rigblb.Tha
•.·;.·,l         ..,. ,·_ -.-•.·- _,· '-~
._· ,.-.,···.,. ,'''-·                  · .-
                                           :··,: .•.;_,'
                                                   __    :._.' .-
                                                               _. ._.. .                                                 .._ .... ~- '4
                                                                                              ....: r ')\.. [,j\.t'..• ' ~
                                                                                              ~~-.:.;                       ...i.L~J.'1_:;..,.                                ~ 1( ~:;:-.., ~,;_rtd'C.
                                                                                                                                                                          1~:.::~!
                                                                                                                                                                          ,_                    ' .. ......_ JUdgment                      questionable.~It

J.;:j          r_j_.i.f;_.J.,c.;.;;l_i.;.                               ·.;.;:-JiJl~.· ...
                                                                                        {~n·                                         ::;:}:) ;~ f ·:~ Ct '.:! ·.;;z.~ \~!·!·;c~s i:t c ;- .i.n)~                                                                                                     !... \: f   ll~~ ~.::; u11. f crt. u ll~ ·co y.rJ t:
t·····''"'l""'''""l·.·l-
• " - - ' ' ~•'IW·#-."-'                           "rl·.•
                                                   41.1~\n:..--...4 ;,,,;.,.l.../,.." ""•"ld'·    "~'""".i.l~,•-                                          f·h,;,
                                                                                                                                                          -:----•....,         ,..,.,~:;,
                                                                                                                                                                               1•"•:\.·-..    ""'"'"""''; '·"'
                                                                                                                                                                                              ..;uv•~o••·t."' ....      o·"·.~~     ... #!-.d-·"'"'
                                                                                                                                                                                                                          ..,..._ ......    • ·.,;.!.,., '-'"'')'"''''
                                                                                                                                                                                                                                                         WJ.4."' ___      ......,., •• ,_'hi
                                                                                                                                                                                                                                                                          ,..,.;.!1-""
                                                                    '                           -j                                                         •


-..,... ef.·J.·~r.··._·,,.,~
         - ~     - ...    -
                                            ~ .. ,••~,..,~.,-~f:.-.J,,·. .·-:...-,.-,
                                            ,;. &. .._ •·· t" ::.t • .. ~ ·- · ~ -..
                                                                                       .. :;-~~""l'r'n
                                                                              ., +- .... -.,;. L·. ·• • .. • ..~-,-     .. Ro· r,.,E"
                                                                                                               ~ •...- ;;, 1        r;.                                                                    .J     1 u
                                                                                                                                                                                                                      uup.,..,.
                                                                                                                                                                                                                         ,    £... ....,   r
                                                                                                                                                                                                                                               ,..,~
                                                                                                                                                                                                                                               ·A       573,125 $.Ct •
                                                                                          .·'i,           .                      .
11S3tl6l L .. E6. ·'20:' 1~
                                                                            -:· /'.::                -!          :

  Juvenil~s ar.'m2~e,caoabl9 of change than are adults,and ~heir
                ' .; {" '·:f', . . ' • ;
acr;iona a.ce lQas l.H:~.ly t:6 LJ:~ e\fid.-'!nC'a ·:>f irrt-~trievably depraved
                ::: :     "( -,.: .•·    \;;
character                                           "th~~ ar~ a=tiori~                                                                                                    o!         adul~s.ROPER,543                                          us       at 570,125
s.ct.                        1183,161                                                 t.~~-                                      2d                   f.             Ic remaina tru;                                    t~at "fccm                          a      mo~al
at.andfJo.iliat it· wdui~f< *pg. 842 >be misguided to equate t.ne :fa.Llings
                                                                                      '                   .-:;                               ·,       .
of a minor w~t~ &h~sa ~f an adult for a treater poseibility exist
&n~t a minora ~har~cta~~deticiencies will be reformed."Ibid.
           A:s compared                                                          tp adl1t:ta ::juveniles                                                        have a 'lack of maturity an •o
underd~v~lopad ~anse~of                                                                                                                               r~~ponsibility•",tney are more vulnerabl•
                                                                                 i                                         1:                                  '

or suacttpcir).la-:. · to ne$~tive influences and outside pressure, includ-
ing 9~~r pres~~e",~ri~ their characters are qnot as well forroed.•I
Id.,a~ 569-570i~121/s:¢t.                                                                                                                                 1183;161 L.                                Ed.          2d. 1 .
                  .! i.

                                                                                                                                                                                 8
            'l'heae salianl.:.
                                                                                                                                            .1'-
       exp.rt       psych~log~atb         to diff•rentiat•                          betw~sn          tha          juv~nila                o~~
                                                                                                                                          c:.,·...
                                                                                                                                          -' '--.1 ,.


                                                                                                 .                                                      .

                    \·Ji::.\1 raliabi.lity        be claasified among the                                  \.o·o~:st off~ncer.s."                                  '. '

            l,n cne insr.ant         case,thf:= District                       Attc:                                                                                                                                                                             ...:"_.;
                                                                                                                                                                                 .   '
                                                                                                                                                                                     it•




                                                                                . :i
                                                               .' :.j           :· :·
                               ··~   '·                       .j_.be rnisguid•d'
 .:::~>   ~~     egudte                    th~    tail~aga        ot a ruinar with tnosJ ot an adult for a·
          grQct~~~            2~sslbility                      ~xi~t that a minor•a chdract~r deficiencies




'•                                                                              CONCLU~lON




          .:n1t.'::..: 2i·;i:.LL;                ~hci    i.out.-t.•!'teut.n an Cons-
          ::;.·it.:.::i..i·~;;,,;r;n~~.:.:·:.,       ctH~    Li:i..:;t~l.CC              Ai:.torn.:ry r.:a.de ti'H: judgru>;;tnt               c'it.   t;,o out




               :.:;;"1.:::£    ~r;~.sJ. i.'~-~;         .~Obi..:Rl¢, \.:'--'ilcm::r.~:(i                   in t:te JUdgment          ~n    GH.Al:1AM, supra
          6i     ""':...;...,;..~~·:,;''\J~.l:' .;:,x.:t.st.ing L:.:·:t·er~·e.d~:n.L alreiady prc·viI , ..!oSt:Pi{         13.!LU'J;~D ~1i.i.\ii~S, ~S'vl '7C0,114iii~ab'.r' ~;:.;rr;ity               tl".at c.hia         t~~plerw;:nta.l.          w-rit of
~ni:-ci..s   ~172J.fJ-·~G5~l,oo      .i\pc:..l l4,20l5.,




                                                                                                            Cu:~iL'ilALLY            Ui,ll1'
                                                                                                            ~~·.:;)   .2' ... !,\ .. GJ2
                                                                                                            KtJ:"UJt, ':&.'X. i8l.b




                                                                                     11
I,J03~JB          2~RNARD      HIN~S,aru ~v~r         ld   j~a=~   oi sga and     c~pahl~     of mak-
.in:J   t.~&ci   ,::ftida 1Jit,and I'm of        $OU4ia    mind and awar11 of       i;i1a   t~ct.s




I   wa~     ar~u~~~d      ~s    3    juv•nil~    ~t     10 JCdrB of      age~A   cer~ific~tion

h~~~t~s          ~~~   ~~l·J   an~    I   ~as   ~~un~f~rcaa        ~~   ihP l8Uch criminal dis-




                                                 EX-X
            .    ~   ........ ......-.•
                           ~·
                                          ~.

.......   ,~~-




                                                                               JOSEPH    BARl~      HINES
                                                                               :ii90l768-:·COl1N1U..LY UNil'
                                                                               899 f.m .. 632
                                                                               KENEDYtTEfimS     78119


                          CLERK Of!' ·rHl::
                          COUR'i' OF CRUlJ.NAt APPEAT.. S
                          P .. O~OOX 12.503tGAPITOL S'rhTION
                          AUSTIN, ·m.r.As 7e71l

  ... ··




                                 'i'rJlS            rs   t'lY i~O'.i'iCCi 'l't1A1' I HA\fE FILED H'l SOPPL&'~""TAL tvR!T OF Hl\BC..                  COURT OF CRIMINAL APPEALS OF TEXAS
               APPLICA TlON FOR A WRIT OF HABEAS CORPUS
             SEEKING RELIEF FROi\'1 FINAL FELONY CONVICTI.ON
            UNHER CODE OF CRIMINAL PROCEDURE, ARTfCLE 11.07
                                                                                                  -:····:·

                                     INSTRUCTIONS                                    \


1.    You must usc the coinplcte form, which begins on the follo~ving page, to file an
      application for a wdt. of habeas corvus seeking relief from a final felony conviction
      under Article 11.07 of the Code of Criminal P~ocedmc. (This form is not for death-
      penalty cases, probated sentences which have not been revoked, or misdemeanors.)

2.    The district clerk of the county in which you were convicted will make this form
      available to you, on request. without charge.

3.    You must file the entire writ application fonn, including those sections that do not
      apply to you. If any pages are missing from the form, or if the questions have been
      renumbered or omitted, your entire application may be dismissed as non-compliant.

4.    You must 1~1ake a separate application on a separate form for· .each .iudgmcnt of
      convkt:ion you seek relief from. Even if the judgments were entered in the same
      court on the same day, you must make a separate application for each one.

5.    Answer· C\CTY ikm that applies to you on the form. Do not attach any additional
      pages for any item.

6.    You must include all grounds for relief on the applicatiOJi form as provided by the
      instructions undct· item I 7. You mt1st also briefly sunui1arize the facts of j'Our claim
      on the application f01·m as provided by the instmctions undc·r item 17. Each ground
      shall bcgiu on a new page, and the recitation of the facts ~upporting the ground shall
      be no longer th!m the two pages provided for the claim in the form.

7.    Legal citations and arguments·may be made in a scparatl• memorandum that
      complies with Texas Rule of Appellate Procedure 73 and docs not exceed 15,000
      words if computer-generated or 50 p:1gcs if not.

8.    You must verify the applkation by signing either the Oath Before :'\otary Public or
      the Inmate's Declaration, whiCh arc at the end of this fonn on pages 11 and 12. You
      may be prosecuted and convicted fm· aggr~watcd perjur·y if you make any false
      statement of a material fact in this application.

9.    \Vhen the applicatiHn is fltlly completed, mail the original to the district clerk ofthe
      county of conviction. Keep a copy of the application for your rl'cnrds.

fO.   You musf notify llH' distr-ict clcr·k of the county of conviction nf any change in
      address after \OU have filed your application.




                                                                                   R_ev. 0 l' 14!14
                                                        '        ..      ~lq;·'.
                                          Case No.acea92--BL -~-10
                              (The Clerk ofrhe convicting court will fiil;his line in.)


                          IN THE COURT OF CRlMlNAL APPEALS OF TEXAS

                       APPLICA TlON FOR A WRIT OF HABEAS CORPUS
                     SEEKING RELIEF FROi\l FINAL FELONY CONVfCTfON
                    UNDER COUE OF CRlJVHNAL PROCEDURE, ARTICLE 11.07


     NAME: _                          . u'bJ.~.U~u~~t.:gili.SJ,'ULid!:!l:!:l'~!ft:!fS!____ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   ____;,J&,.ffiQ··~*H::!:



     DATE OF BIRTH:            _:_:i1A::~f:::'\C=E:.:.1...:2:.:6:.:·'..:1:.:9..:8.::1_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




     TDC.l-CID NlT\lBER:                                               SID N U M B E R : - - - - - - - - -

     (1)   This applkaiion concerns (check all that apply}:

           ~.W     a conviction                              0         parble

           .0      a sentence                                0         mandatory supct·vision
           h


                                                             0         out-of-time appeal or petition for
                                                                       discretionary review


     (2)   What district court entered the judgmc.nt of the conviction you want rdief from?
           {include the court number and coumy·.)


                 180t:h dJ.sr.rict c:outt o:e han·is county

     (J)   What was the case number in the trial court'?

                   009892


     (4)    \\'hat was the [tame of the trial judge'?
                                                                                                                                   - ;--.-··,

                  DEBBIE M. STRICKLIN
i'
I


      SUPPLBi1llii\I'l' APPLIC.t~'l'ION TO BB ADDED 'ID SUPPLEI'lEN'fAL ~'JRI'r FILE ON 4-l4-15.sea,·
      first 1pag-= of mo.morandum for explanatio.'l.




                                                                                                                   Rev. 01/14114
                                                                                             .,.
.....   ·~   ..                                                              · .. t .
                                                              ·~ •   I   :   ' '                                                                                 '.
                                                                                                                                                           ': , ..          ,. 'l
                                                                                                                                                                        •;.' .. r'
                                         •. :,




                               (5)    ·Were you r·cpresented by counsel"! lfyes, provide the attorney's name:                                      '
                                                                                                                                                   ···..     '




                                                       CHilliLES A..                BROt~N
                                                                                                                                                     ·-;:·




                               (6}    What was the date that the judgment was entered'?

                                                 10--29-99



                               (7}    For \Vhat offense wHc you convicted and what was the sentence?




                               (8}    [f you \\·ere sentenced on more than one count of an indictment in the san1e court at
                                      the same time, what. counts were you c.om·ictcd of.and what was the sentence in each
                                      count?

                                        N/A

                                                                                                                                                                                  .;




                               (9}    What ''as the plea you entered? (Chc(:k one.)

                                                 D guilty-open plea                          0 guilty-plea bargain
                                                 ~ not guilty                                D nolo contelldere!nu contest

                                      lf you entcn~d different pleas to counts in a multi-count indictment~ please explain:


                                         NA

        .·.· ..
        . ~-.     ·' .. , ..
                               (lO)    What kind oftrial did you have'!
                                                                                                                                                             .   --   ·-~    .'


                                                 0 no .iury                                    jun: for guilt and punishment
                                                                                             0 jury for guilt, judge for punishment




                                                                                                   2


                                                                                                                                 Rev. 0 l /14114
                                                                                                           ..
                                                                                                        ··: ,   .. ·.                                                   ..     ,
                                                                                                                                                                         ·_.   ..

....



                (ll)     Did you t.estify at trial'!                                    [f yes,         at what phase of the trial did you testify'!

                         NO


                (12)     Did you appeal from the judgment Of conviction?

                         [X!   yes                                                                                      0 no


                        If you did appeal, answer the following questions:

                        (A) \Vhat court of appeals did you appeal to?                                                                           11th eolli:"t. cf ,1 pp.;!.'ll.;:;t

                        (B) \Vhat was the case number?

                        (C) Were you represented by counsel on appeal? H yes, provide the attorney's
                            name:




                        (D) What was the decision and the date of the decision'?

                (13)    Did you fik a petition ~for disaetionai·y revie"'' in the Cou:rt of Criminal Appeals?

                                                                                                                        0 no

                        lfyou did me a petiti9n for discrdionary review, answer the following questions:

                        (A) What was    thc ~a~~
                                  .__......   II number?
                                                   ,.,                                                                              1.fr)!}\N(!TtJ\1
                                                                          ·~                                                                                                                                                                   ..   :.:.:




                                                                                                                                  ·· ... ,.,




                  (B) Wbat was the decision and the dat:c of the decision?
                                                                                         writtEn cn:d::s:                                      t1:ni~:~ Wit.~'U£
                  (C) Please identify the n~ason that the current dain1s were not~f~ted and could
                      not have been presented on your previous application.




                               PIc.
                                                                                                      ·•t'-•J ...._,..,,    '~',' t.J!.i~:~~l:-1~·
                                                                                                                                   ...     '   . J.S         scLLt £.l'-·H1dl!l9
                 JJ:jiL;~~ 'Ell I~                          SUPP LEEI:&!~17 I.S E).f~Ii.\J~_; f' .t.w~D                       .
_,.··'
         (16)    If you arc presenting a claim for ti.mc l"Tedit, have you exhausted your
                 administrat~ve  remedies by presenting your claim to the time credit resolution
                 system ofthc Texas Department of Criminal Justice"? (This: requirement applies to
                 any final felony cm,~;iction. induding state jail felonies)

                 0 yes                                                                                ex    no

                 If you answered ~~cs,, a.riswcr~ the following questions:
                                                                   '
                 (A) What date did you present the claim'?
                                                                                                                           N/A
                 (B) Did you receive a decision and. if yes, what was t.he date of the decision'?


                                                                       ;_~,/).\



                 If you answen·dno, please explain why you have not submitted your claim:

                N/A

                                                            '
                                                        /
                                                 I           ;
                                                                                                           .·~
                                            I                                                                                                                                               .   I
                                       'I




                                        ../1·I                                                                                                                  Rev. 0 l / i 4• i -i
                                                '/ i .
                                                .I:-.:·
                                                      l
                                                     .,1,
(17}   Beginning on page 6, state concisely every legal ground. for your claim that you arc
       being unlawfully restrained, and then briefly summadz(~ the facts supporting each'
       ground. You must present each ground on the fot'm application and a brief
       summary of the facts. lfyour grounds and briefstmmWIJ! l~(thefacts ltave not been
       presented on the form application, the Court will not cmu;itfer your grounds.
       If you have more than four gr·ou nds, use pagcs 14 and 15 ofthe form, which ·you
       may copy as many times as needed to give you a separate page for each ground, with
       each gr-ound number·ed in sequence. The 1·ecitation ofthc facts supporting each ·
       ground must be no longer than the two pages provided for the g•·ound in the form.

       You may include with the form a mcmm·andum of law if you want t:o present legal
       authorities, butthe Coitrt,.,m  not consider· grounds for relief set out in ~
       mtmwraudum uf law that were not raised on the form. The citations and argument
       must he in a memorandum that complies with Texas Rule of Appellate Procedure 73
       and does not exceed 15,000 words if computer-generated or 50 pages if not. lf you
       arc challenging the validity of your com·ietion, please include a summary ofthefacts
       per·taining to your offense and tria[ in your memorandum.




                                              5




                                                                                 Rev. 0 11l4i I -+
                                                                                                                                                        .,.O!f-,JS.FERINC l:U?PLlCAi.'~l'l' TO h_ CRIM-
         Tr-.,r. 1 n·rc:~"PRJ("'P f''C!tt::.)i'~ \.' J. CT                                                                                                                              :.j'




       FACTS SUPPORTING GROUND ONE:
            APPLICAN'l' 1.5 AC'l'iJALL:{               INi.\lOCE:t~T   OF THL::      OF~·'Ei>.JSE 1   WHBRE 'l'HE Cf..iNVIU:l'ING COUR'I'

          Wi.'i     ~'HTb('f.h'       .JUfU..SDIC'I.'lON TO l.>..CT !\'lAKING 1'[-JE ,JUDGMEU'l' VOID.SEE, A'.r'l'ACHED f'J&'\l·-




                                                                                                                                                                               • ··<




,,\;




                                              ·,




                                                                           (i

                                      /


                                                                                                                                Rev. Olil4!i4


                                          I
7



    Rev. Oi/14/14
GROUND TWO:




FACTS SUPPORTING GROUND TWO:




                               Rev. 0 l! l ·L l-l
9



    Rev. 0!!14!14
GROUND THREE:




FACTS SllPPORTlNG GROUND THREE:




                                  10
i 1



      Rev. . 0'-'',,,
             . , L l"-t; ..
                         14
GROUND FOlJR:




FACTS SUPPORTlNG GROUND FOUR:




----------------------------------·




   (

                                !2
                                     j
I' .'~




         Rev. 01!\4/1 4
GROUND:




FACTS SUPPORTING GROUND:




                           !4


                                f{ev. 01/14/14
'-
!)
    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
          RELIEF TO WHICH HE MAY BE ENTITLED IN THIS J>ROCEEDING.

                                                VEIUFICA TION

              This application must he verified or it wiil be dismissed for non-compliance. For
verification purpose:>. an applicant is a person fi1iJtg 1he application on his or her own behalf A
petitioner is a person filing 1hc application on behalf of an applicant, for example, an applicant's
anomcy. An inmate is a j)erson who is in custody.

             The inmate applicant mus1 sign cirhcr the ''Oath Before a Notary Pubhc" before a
notary public or the "[nmate's Declaration" without a notary public. If the inmat.c is represented
by a licensed attomcy, 1hc attorney may sign the ''Oath Before a Notary Public'' as petitioner ;md
then complete "Petitioner's lnfomution." A non-inmate applicant must sign the "Oath Bcfbr~ a                             1

Notary Public" before a notary public unless he is represented by a licensed attonH.~y, in which
case the at1orney may sign the verification as pctilioner.

             A. non-inmate non-attorney petitioner must sign the "Oath Before a NOtary Public"
bd(m: a notary public and must also complete ·'Petitioner's Informmion.'' An inmate petitioner
must sign either the '·Oath Before a Notary Public" before a notary public or the "!nmat.::'s
Declaration" wirhout a notary public and must also compicte the appropriate ·'Peritioncr's
Information.··

               OATH BEFORE A NOTARY PtJBLlC

               STATE OF TEXAS

               COUNTY OF

                                                                          , being dulv sworn, under oath sav;;: ''1 am
the: applicant-i.. p~~ti;ionc;:-( cit;;i~-~;~~:j·;~;-;:his al·-~i.-io_n_a-nd kno~v th~ contents of the above.
application hJr a wrir                                                                                                                                          <   '_.·'i'~~ :}~'·'~'   '.
                                                                                                                                                   . 




        PETITIONER'S INFORM:\ TION

        Petitioner':; printed name: __________________

        State bar number; if applicable: ____________

        Address:




                    ---·-·----·-··---·------ --·----·---····---·--·-·--·-····----·--·---·-··-------··----

       . Telephone: _________________________________

        Fax:


        rNiVIA TE'S DECLARATION



        I" ,:rc;.:;r:p;j ~''tNiuW-ii'"'It-U:;·.:)- . . . ____ , ~1m the applicant ! petitioner (cirdc one) and



;pcrjurythaL according tn my belief. the E1cts stated in the above application are true and correct.


                                                                     Signed on         AffiTT,    ; c;      · - - - - - ' 20 -±'3-- ..



                                                                     Signature ofApplicant; Petitioner (circic one)




                                                                17




                                                                                                                        Rev. Ol/i4/P
PETITIONER'S INFORMATION

Pcti!ioner's printed name: ----~-------'------

Address: - - - - - - - - - - - - - - - - - - - - -




Telephone: - - - - - - - - - - - - - - - - - - - -
  '
Fax: ------------------~------'-



                                  Signed on ___________ _ _ _ _ _;20_ _




                                     ·-----··--····--··--··--···-··--                     -
                                                                    Signature of Petitioner




                             18




                                                                               Rev. Oii\4/14
          J:X PARTE,                                           §
          !oSEPH BARNARD HINES,                                §
                                                                           1'R. so;:., o92.:.B
                                                               §
                                                                           WR-55,762-10
                                                                          ,:       ..                                   ,._   ':,




                                                   bltief statement
              Applicant would like                  ~o    inform the court that he is not in a}ly
                                                                                                                                                       ~'
          way trying to delay the proceeding in filing this additional
          groun~                  to his   supp~emental   writ habeas                            co~pus.                            H~   is a pro se
          litigant. in                 Qtt~mpt   to seek his constitutional rights;He also
          tried to stop the mailing of tha aupplamantal application in
          order to add this ground but waa                           unabl~                          too.see,INMATE REQUEST
          FORM. Applicant prays that this court axusa this error and file
          this ground with his                    ~uppl•mental        writ where he was granted 30
          d~ys             to present all evidence and the is 16 days left from today,
          an~          t~,rs         has been no final ruling or
                    '·:····

           :··.
              - .. ··.: -···1·.




·'
 :·




~-    .




                                                              ,._.
                                                                      '
                                                                      .   f:;:. ..
                                                                               .
                                                                                        .
                                                                                            .~

                                                                                            ~· ·.
                                                                                             .
                                                                                                 '.:.~::C.'.
                                                                                                        ;
                                                                                                       l: .·
                                                                                                               ..
                                                                                                                    .
     EX PARTE,                                          §

     JOSBPH BARNARD HINES,                              §        TRIAL CASB N.809,892-8
               ·APPLICANT                               §        wa- 55,762-10
                                             :\.




         APPLICANT SUPPLEMENTAL MEMORANDUM OF LAE IN SUPPORT OF
         BIS SECOND WRIT OF HABEAS CORPUS 11.07 § 4(a)(2).


     TO THE .HINORA8L8 JUDGE(I) OF SAID COURT:                    ·\




       COMES NOW,JOSEPH BARNARD HINES,Applicant in the above styled.
     cause,~espectfully presents this supplemental memorandum of law

     in support of his second writ of habeas corpus pursuant to TEX.
     CODE CRIM. PR()C. art. 11.01 § 4 (a)(4).
       In support therefl6',·the Applicant states the following:
             ... ~·.                  ·,,
                                      -.~·



                                                   I.
      ·.Ap-plicant filed his_ second viit of habeas corpus on 4-21-14 in
     trial cauee 809~892~8 and wa-55,762-10.              The Court of Criminal
     Appeala.granted Applicant's request to supplement said application
      and issued him 30 days to- submit supplemental evidence.see,~X-8
     (COURT OF, CRIMINAL APPEALS ORDER IN SUPPLEMEN'l'AL WRIT FILED ON ·4-14-15]. '
       Applicant prepared his supplemental writ of habeas c;orPw:t,wnich was P,re-
     maturly ·placed in the prison mail box on 4-14-lS. Applicant contends tha,t
     there is (16) sixteen daY.• left from today [4-15~15] to aupplmental his habeas
     application where tl'lere ha,8 not been a final ruling, and inaert his actual inft-
     ocance claim to his ·supplemental writ of habeas corpus as his
;:
     first ground to his •upplemental ~rit of habeas corpus.
     lscttoN . :4      StAtEMENt: .
                                                        . ;~··




        Articl6). 11~07 § 4(a)(2),provides that if a subsequent appli-
     cation for writ of tu!lt;>eas corpus is filed after final disposit;..
     ion of an initial ap~lication challenging the same conviction,a
     court may not conside·r the merits of or grant relief based on the
     subseq~ent application unless the application contains specific
     f~cts establishing that by a preponderance of the evidence,but fb

     for a violation of the United States Constitution no rational
     chtwt:»c.;could have found the Applicant guilt.y beyond a reasonable
                                                            l
                                                        • ~= "
                                                                         ·· ..··..



                   :   ~   '




        section 4 applies tci all applicetions following an initial ap-
     plication that ciJalletlenges the conviction.EX PARTE WHITESIDE,12
     S.W. 3d 819,.821 (.TEX. CR. APP. 2002).
        This honorable C~urt has held that arttcl~ll.O~ is the appor~
     priate vehicle for testing due process violation in Texas. EX PA-
     RTE BRANDLEY,781 S.W. 2d 886,887 (TEX. CR. AP·P• 1989).
                                                                                                    -
        Applicant has the burden to prove by a pr.ponderance of the evi-
     clence that the errorfa) contributecl to his conviction and or sen-
     tence.EX PARTE FIERR0,934 S.W. 2cl 370,375 (TEX. CR. APP. 1996).
              ,.
     PROCEDURE HISTORY:
   Applicant .Procedural history .is set out in hissaupllemental. ·
\ writ of .. habeas corpus filed on 4-14-15 •
.i
                                                                                                        ,.   '

                               GROUNDS FOR REVIEW IN SUPPLEMENTAL
                               WRIT OF HABEAS CORPUS
                                                                                     '   ,.   .··

     l) GA'l'EWA_Y CLAIM-ACTUAL INNOCENT
     2J ACTUAL INNOCEN'l'~WHERE THB IS A LACK OF JURISDICTION,WHERE THE
        JUVENILE COURT ABUSED IT'S DISCRETION IN TRANSFERRING APPLI-
        CANT '1'0 A·CRIMINAL DISTRICT COURT~THEREFORE THE CRIMIAAr.-ei'~
                                                                .   ..                        -
        TRICT COURT &ACKEO JURISDICTION.

     ARGUMENT & AUTHORITIES:
          \
     0
            GAT·BWAY CLAIM OF ACTUAL INGOCENCE"
               f '
 .. ..:-····· This honorable Co~rt has held that a subsequent application to
       for writ of habeas corp~,~sserting a constituti~nal violation,
       must be·accomplained with a prima-fa~ie claim of innocent.£~ PA-
       RTE BROOKS,219 S.W. 3cl at 396_97 •.
              In order to satisfy this requirement,the>application must con-
       tain specific facts establishing by a preponderance of evidence
       that,but for· a constitutional violati·on,no rational juror would
       have found the appli~ant~guil'y "beyond a reasonable doubt. 0 see,
       verno~·•s Ann. Tel(. c.c.P.-,11 •. 07 § 4(a).f2J: . ·art .• 11.011 § S(a)(2).
                                         .   •                   I   .


             A credible claim of innocence serves to bring the Applicant ~1-
       thin the "narrow cl~s~ of casesa implicatiog a fundamental mis-
       carriage of justice.SCBLUP v. DEL0,513 u.s. at 315,119 s.ct. 851.

                                                    2
                      'i,
                                                                                   •.,'




  In other words~a- showing of inooaence by a· prep~nderance of the
evidence i~ a gateway through which a habeas applicant must pass
in order to have an other-wise barred constitutional claim consid~
ered Qn·.the merits.id.,citing HERR$RA v. ~O~LINS,506 U.S. at 404,
                                                  . t
113   s.ct. asJ.
PRIMA-~ACIE    SHOWING OF INNOCENCE:
  Within this "GATEWAY" showing of.innoaence,the Applicant will •
demonstrate to this Honorable Court that be was uncondtitutional~
                         ·      tl_(l !fchcJ.+
ly certified to stand trial as anGJdlV1Jlt- and transferred to a .crim-
inal district court,where
)1] The juvenile court abu•ed it's discrecion.in waiving jurisdi~
tion,and the criminal district court l~c~ed jurisdiction.
  No ration•l juror would have found him gui~ty "beyond a reason-
able doubt" in accords with article ll.07§4(a).(2) of the Texas
Code of Criminal. Procedures,where there ia no jurisdiction.

                    APPLICANT'S ONE COLORFUL P11IMA-FACIE
                    FACT ESTABLISHING INNOCENCE

  The following ill~tration will shOw this honorable court that AppliCant is-
actual innocent of the offense because the criminal district cour+
was without jurisdic~ion convict and sentence him.
  The juvenile court abused it's d~acretion by waiving jurisdi.ct-
ion and transferring atplicant to .a criminal district court, when
it issued an order./that did not cont'ain specific findinga of t~e
c.ourt and certify it's action in a written oraer.see,EX-D[ORDER
WAIVING JURISD~C'l'ION;ALSO SUPPLEMENTAL EX-A].

   Section 54.02 of the juvenile justice code _provides that the ju-
venile court may wa~v~ it's exclusive original jurisdicti9n and
transfer a ch11• to the appropriate dj~trict court or criminal
district cour~ for criminal proceedings if:
[1] the child is alleged to have violated a penal law of the grade of felo(ly;
[ 2] the child was:
(A) 12 years of age or older at the time he is allege to have committed the
offense,if the offense is. a capital felony,an aggravated controlled substance .
felony,or a felony of the first degree,and no adjudication hearin
                                              #eUS,Cbf age. offald8riata
                                       3
     conducted concerning that off~e: or (B) 15 years of age or older at the time
     the child ia alleged to have COIIUllitted tile offense,if the off~e is a felony
     of the .second or third qegree or a state jail felony,and no adjudication naer-
     ing has been conducted cencarning that offaese:~ (3) atfer a full investi-
              •                         '1.        •      ~·   •




     gation and ahearing,tne . J.UVeniitt.court determines··~ that there ia probat)le cause
     to believe that the child before the court coamitted the offenae alleged or •
     the background of the child t.ile walfare of tha camnunity raquins criminal
     procaedings.TEX. FAM. daD£ ANN. §54.02(a) •
      .J:~Lfa~ilitate this determination, the juvenile court must consider, among other
     ~~~rs/ the following factors:
     l] whether Ul& alleged offellBe was against person or property, with greater
         weight in favor of transfer ~iven to offenses againSt tbe pers~;
     2] ~ sophistication and aaturity of the child:
     3] the record and preioua history of thlil child;
     4] the prospect of adequate protection of the public and the likelihood of the
\
         reha.bllitation of the child by use of pr:ocedures,services,and facilities
        cur~ently available to the juvenile court. TEX. PAM. coos ANN. §54.02(f) .•

        Texas family code ann~§54.02(h) obviQUSly contemplates that both the juveni~
      court's reason for waiving it's jurisdiction and the findings of fact that un-
      de~gttd th~se reasons should appeat in th~ transfer order. In or-
      der to justify tbe broad discretion invested in the juvenile c~ud,
      a court should take pains to show it's work,as it were,by spread-
      ing it's deliberative process on the record,tbereby providing a
      sure-fo~ted and definite basis from which an appellate court can
      determine that it's decision w~s in fact appropriately guided by
      the statutory criteria,principled,and reasonable-in snort,triat it
      is a decision demonstrably deserving of appellate imprimatur even
      if the appellate court· might have reached a different result. The
      legislature purpose of Tex • .Fam. Code Ann. §54.02(h) is not well
      served by a transfer order so lacking in specifics that the appe-
      llate court is forced to speculate ~s to the juvenile court's re-
    . a&ons for fin~in~ tr~nsfer to be appropriate or the facts the ju-
      venile court found to substantiate those reasons. Conversely,the
      juvenile court that does the heavy lifting Tex. Fam. Code Ann.
                                  S IJv..V
      §S4.02(h) requires,and ~ it's work should rarely be revitraetd.
      MOON v. STATE,2014 T~X. CRIM. APP. LEXIS 1918 •

                                              .4
               ·'



  If th~ juvenile· court waiv~s jurisdiction,it is required t6
"st&tz sp~cifically in the order.i~'$ rea~ons for waiver and cer-
tify it's action1incl~ding the.written order ·and findings of the
court •. "Tax. Pam. Cod~ Ann.§ 54.02(h).
  In the instant case, the only reason specifi'cally stated in the
juvenile court's. order to justisfy tbe·waiver of jurisdiction~was
that the offense cill.~9ed waa a seraoua one, and the only fcact spe-
cified in supp~rt of ~his reason was that the off~nse alleged was
committed against a person.see, EX-D[ORDER WAIVING JURISDIC'l'ION:ALSO SUP-
. PLEMENTAL   Ex-AI.
  The Court held th~t a waiver o~ juvenile jurisdiction "based ~n
this particular reason,fortified only by this fact,constitutes an
abuse of discretion. 11 see,MOON v. STATE,2014 TEX. CRIM. APP. LEXIS
1918 (WL] at* 14-15~ ·
  The juvenile court ·abused it's discretion by waiving it's jur-
isdiction and transf~rring Applicant to the criminal district co-
u~t,and. the criminal ~istrict court never acquired juri$diction
over Applicantlwhen the transfer order made no findings about the
specifics of the alleged offense and found no more than proba~le
cause that applicant committed the of~ense alleged.see,GUERRERO
v. STATE,2014 TEX.' APP. LEXIS 13773.
  Ajudg~ent rendered by a court wholl~ lacking jurisdiction is
"void" and, is "an ~baolute nullity from its inception". HOANG v.
STATE,872 S.W. 2d 69~,699)Tex.Crim.App.l993):8ee also GALLAGHER
v. STATE,690 S.W. 2d 587,589 n~ 1 {Tex. Crim.App.l985). A defend-
ant is denied due process of~law and due course of the law wh•n
the district court acts without jurisdiction.EX PARTE BIRDWELL,?
s.w. 3d l60,162{TEX. CRIM. APP. l999)7see also u.s. Const. amerid.
XIV,§l: FRANK v. MANGUM,237 U.S. 309,326,3.5- S. C~.582,59 L. Ed.
969(1915)(dua process requires that a criminal prosecution be be-
fore a court of competent jurisdiction).
  By a preponderance of the evidence Applicant is actual inno-
cence but for a violation of tne Unitad States Constitution[DENIAL
OF DUE PROCESS AND LACKED OF JURISDICTION] no ratioal juror could have found
Applicant guilty beyond   a reasonable   doubt.



                                          5
                   GROUND ONE: ACWAL•· INNOCENT-WHERE   THERE IS A LACK OF JURISDICTION, BECAUSE THE
                   1'HE JUVENILE COURT ABUSED IT'S DISCRETION IN TRANSFERRING APPLICANT TO A CRIMI
                   INAL DISTRICT COURT;THEREFORE THE CRIMINAL
                                                 '·,      .
                                                              DISTRICT COURT tACKED JURISDICTION.
                                                                   .                            '




                  STANDAR FOR REVIEW:
                     A judgment rander.ed by ~a court wholly lacking jurisdiction is "void" and 1a
                  an absolute nullity ,'!'rom it's 1inception.BOANG v~ S'l'ATS,872 s.w.2d
                   694,699(TEK.CRIM.APP.l993);see also,GALLAGBER v.STAT£,690 S.W.2d
                   587,589 n. l(TEX.CRIM.APP.l985). Also,
                                                                   .·.  'loUAivlllG                       .
                     A juvenile court abusEl of discretion by wa:t\'l>AII.it' s jurisdict- ·
                   ion and transferring a child to a criminal district court,the cri-
                                                                                               5-G?YI -
                  minal.district court is without jurisdiction to convict or se~•Oit
                   tence tho child,wh•~e th• transfer order •ade no fi~dings a~ou~
                  .the specifics of the alleged offense ~nd found no ~ore ~nan p~ob­
                  able cause that the chile committed the offense.see,9U~RRERO v.
      '-~ ....
                  STATE,2.014 TEX., APP. LEX4DS l3773,see also,MOON v. STAT£,2014 Ce~.
                 ·\,Grim.APP.LEXIS l(Jl8.

                   AGUMENT AND'AUTHORI'l'Y:
                     Applicant contends·that he is being illegally ce~trained of his
                   liberty in violation·'of hi.s .14th amendment right to due process,
                   where the trial court was without jucisdiction to convict and se~
                   tence him.·
                     The trial court never acquired jurisdictiop from the juvenile
                   court,because the ju~enile court abused it's discretion when is-
                   suing it's order waiving jurisdiction of Applicant to a crimin4l
                   district court ••
                     The juvenile court •tated in it~s order that thete is probable
                   cause to believe that the Applicant committed the offense alleged~
                   but the court sh.owed nc finding.:~. see, EX-D [ORDER WAIVING JURISDICTION:
                   see also,SUPPLSi~N'l'AL BX~A] • The juvenile court· did not specifically
                   state it'e r~asons for waiver and certify it's actions ina writ-
                   ten order or th~ findings of the court. The juvenile court merely
                   filled out a form ceitification order c9ntaining "boilerplate"
                   l~nguage aad did not' include specificsevidentiary findings to
t
fr:
r
'
'
'
                  ....
                   euppoc~ it' a determinations. see t EX-D [ORDER WAIVING JURISDICTIONi8ee




'
'.
      also SUPPLEMENTAL EX-A].
           Tax Family Code ann.§54.02(h) contemplates tna: both the ju-
      venile court'e reasons for ~aiving i~'~ j~risdictio~ &&d the fin~
·,
       inga of fact that undergrid those ~eaaon~ abould app~ai in_the
      transfer order. In order to justify                                     th~    brQad diwcretion invested
      in the juven1la cotirt,a ccurt uhould                                    t~k6   pains to show it's             wor~

     , ae i t     W9~e,by             sprcadin9 it's deliberative                     proces~    on the       rnc~rd,

      theraby          ~roviding          a    ~ure-footed             and    detini~e    baais from which an
      app~lla i: e cour.t can determine that' a Clecision wal:} in Zuct spp-· ··-·
      o~prld~ely                guid~d    by the statutory                   criteria,principl~~.~~d            rG~­

      sonabla-in                sho~t.that         it ie a        ~aci~iod.damonstratably               doa&rving
      of clppallat~ imprima~ur ~v~n if ·th~ appallat~ cour~ Qight hava
      r2achad a                diffe~ent       ceault. The             legislatur~       purpo~~      of Tex. Fam.
      Code Ann.§54.02{h)                      i~   net    w~ll     8erved       by    a transfer ordQr         30    lack-
       ing in      sp~culata             as to the juvenile courts raasons tor finding
      transfer :o                b~    appropriate or the facts the juvenile court found
      to    ~ubatantiate                tho6e      r•asons~        Convereely,cha juvanile court                     ~hat

      do~s       tne heavy li£ting                  TQ~.     Fam. Code Ann.§54.02(b) requires and
      shows       1~   1
                           8    work should rarely                b~    reversed.MOON v. STATE,20l4 TBX.
      CRIM. APP. LEXIS 1918.
           If    th~       juvenil~       court waives jurisdiction,it id required to
       "state specifically iB tha order it's reasons for waiver and carc-
      ify it*s action,includ!ng the writt~n ordarean6 fiDd1ngs of tha
      court." ~EX. FAM. CODE ANN.§54.02(h).
           In the          ~natant       caae1wnich ia identical to MOON,the only reHson
      specitic~lly                stacad in the juvenile court's                         ord~r   to    jus~ify       the
      waivar of jurisdiction was that                                  th~    otfanse    alleg~d      was a    ser~ou~

      one,and the only fact spacifi0d in support of this                                           ~aason      was
       that the offense alleged was committed against a peraon.aee,EX-D
       [ORDI:::R ~·JAIYING JURISDICTION, SEE AL~O SUPPr.EME!'frAL EX-A].
         'l'ha t:I·ansfer or.·d;n: in t:t1ta         cas·~  makes no findings about the specifics of ~:he
      all~ged offGns~~whec~ h~re                           two counts ~f ~ggravated eexusl essau~
      and finda no more than probable Cduse to baliave Applicant comm-
      itted tha                offense.se~,suppl~m~ntal                      EX-A.
           Th~   only s:atGd              raa~on         giv~t~    fcc       ~~plicant's    transfer was that
       ubecauaa of the                 ~eriousna~~           oi tha offen8e,the walfara of tha                       co~-




                                                                        7
·~·'·




         munity requires criminal proceedings,"and the only specific fact
         supporting .this reasin was that ~the.offense alleged was against
         the person of another."
           MOON,instructs that the j~venile courts waiver of jurisdiction
         "baeed on this ~articular reas6n fortified only by this fact" con-
         stitut,~s an abuse of discretion. 201~4 TEX. CRIM. APP .. tEXIS 1918,
         )WL]at*l4~
           A          court abu~a of discretion by waiving it's jurisdict-
               j~wenile

         ion and transferring a child to a criminal district court,where •
         th~ transfer orde~ made no findings about the specifics of the

         al1egod offonao and found no more than probable cause that tne
         c~ild    committed the    offensa~   Tha~efora   for the criminal district
         c~ur.~   n~vor   acquired jurisdiction to convict and sentence Appli-
         cant. soa,MOON     v~       S.W. 3d 366,2013 TEX. APP.LEXIS 9345
                                 STATE~410

         (TEX.APP.HOUSTON lst disi.20l3),aff'd
                              .                      -
                                                 S.W.3d         -
                                                           ,2014 .texocrim.
                                                                   .
         app. LBXIS 1918,2014 WL 6997366
           A judgment randerad by a court wholly lacking jurisdiction is
         vtid and is an ab~olute nullity from it's ineeption.HOANG v. •TAT(
         872 S.W. 2d 694,699(TEX.CRIM.APPo1993):see also,GALLAGHER v .. STATE
         690 S.W.2d 587,589 n.l (TEX.CRIM.APP.l985) •

                                      . CSNCLUSION
           Tha APPLICANT     CONTE~DS THAT HIS CONFINEMENT IS ONCONSTITUTIOAL-
          LY VOID AND ILLEGAL. Furthermere/it would be a total miscarriage
          of justica in accords with Stata,Federal,and supreme court preae-
          dsnca if his conviction is not v~cated and remanded back to the
        ·.juvenile court.Keaney,at 11-12,112 s.ct.l715;cf. McCLESKY v,
          ZAN'l',499,111 B.Ct.at 1470; MURRAY v. CARRIER,477 U~S •.,--·at 496,106
          s.ct. at 2649-50;and 28 U.SoC.J22,54(e)(2).
            'l'he presented evidence[order waiving jurisdiction] WITHIN Applicants
          claim clearly demonstrates that no rational juror would:hav~ fou~
          him guilty without the violating of his consti_tutional·, rights as
          guaranteed by the United. States,,and it would be a grave miscer- ·
          riage of justice if this_ llonor~ble. court· doe~· not set this writ
          for arr evidentiary nearing so that disputed resolves can be auf~
          ficiently addressed.Id.;T.c.c.p. Article 11.07§ 4(a)(2);EX PARTE
          BROOl\S1219 S.W. 3d. 39:6(TEX.CRIM.APl?.200'7) ;SUHULP v.OEL0,513 U.S.




                                              8                     E.X-C
                                                                 ...

298,115      S~Ct.851,130         L.Ed.QD 803(1995);and KUHLMANN v.WILSON,
477   u.s.    436,106 s.ct.2616,91 t.Ed.2d 364(1986).


                                    PRAYER FOR RELIEF

WHEREFORE PREMISES              CONSIDERED,~HE   Applicant reapectfully                pra~s

chis honorable court to give liberal                  acru~iny         to the Applicant's
actual-innocence and constitutional claim raised herein,and
vacated the l80th district court • s judgment and sentence a.nd re-
mana the case to the juvenile court.
executed on 4-15-15
                                                 / /f ,'               (J       ~ '-
                                    '
                                                 >/¢//- t!:
                                                 '/
                                                                            <   0:: 2
                     CERTIFICA~E OF SER~ICE

 I,JOSEPH BARNARD HINES,Applicant                her~by   certifX that this sup-
plement~! writ of habe~s ~orpus wi~h memorandum attached was
mailed by u.s.P.s •. to:CHRIS DANIEL,Harris county District Clerk,.
P.o. BOX 465l,Houston,Tx. 77210-465l,on 4-15-15.
execut~d on 4-15-~5.
                                         .       X    ~ibz1__ 2~-~
                                                 . ~SEPH B. HINES#901768
                                                      connally unit .
                                                      899 FM 632
                                                     KENBDY,TX.78ll9




                                                                                               :

                                                                                                            .'1

                                                                                                   '    ;




                     ·.":   .




                                             9                                                         '.
                                                                        \:'..-/··.c_
                                   J0:5~Pli B;;.ru~J,:\1-.UJ f-ii!~ES
                                       #901766-CONNPLLY UNIT
                                       8~9   i?M 632
                                       I\.S.MmY,'X'EXA.S 78119


DIS~RIC~ CLBRl\-CHRIS         D~~IEL
H.!.I.RRIS CCUNTY
P.O.E.Y"..iX 4651
HOUS1~N,TX.7721Q-465l


April 30,2015

RE:    SUi?PL.G.i'1ENTAL i'i'R.!'I' OF HABEAS CORPUS IN 'i'RIAL CAUSE N0.809892-B


CLERK,
   r 'm \ol.t·itting yo'.l in concern of       t..~e   supplemental \. Can you      p.l~a~   inform mE: if you receive t..hase supplemental wt·its &
·if they hava       w&n   submitte-:2 to the court.
  'l'hank you for your tima ir, this matter.
c.c.F.
                                                                              I   1   ./] . : /J   '
                                                                                                   i. tI {
                                                                          X  .¥~~11; if+:_)_
                                                                            II I     .

                                                                         ·f




                                                                                                                 ,.
                                                                                                             /
      Name:      --~---l1/:niJ7 _;T_~b__
                                      ·.---~----:--- . ·:.:._. . 2_Q_L_7 b cl------~--                              Unit:   --~ ---------,---~---------
                                                                                                                                       ·

      Living Quarters:        ___   /(J__ ___ _j(_C{_Q_____ ~---------------   Work As3ir:;nment: _____   --,-/;:,__"''f_c;_£4::J4____~-------------------
      DISPOSITION: (Inmate will not write in this space)




      i-:-1-60 (Rev. 11-90)




n\
X
 l
rr,

                                                                                                                                                             \